 



Exhibit 10.1
[EXECUTION COPY]



 
 
(JPMORGAN LOGO) [h31251h3125100.gif]
CREDIT AGREEMENT
dated as of December 9, 2005
among
NOBLE ENERGY, INC.,
as the Borrower,
JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent for the Lenders,
WACHOVIA BANK, NATIONAL ASSOCIATION
and
THE ROYAL BANK OF SCOTLAND PLC,
as the Co-Syndication Agents for the Lenders,
DEUTSCHE BANK SECURITIES INC.
and
CITIBANK, N.A.,
as the Co-Documentation Agents for the Lenders,
and
CERTAIN COMMERCIAL LENDING INSTITUTIONS,
as the Lenders
 
J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Bookrunner
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
SECTION 1.1 Defined Terms
    1  
SECTION 1.2 Use of Defined Terms
    15  
SECTION 1.3 Cross-References
    15  
SECTION 1.4 Accounting and Financial Determinations
    15  
ARTICLE II THE FACILITY AND BORROWING PROCEDURES
    15  
SECTION 2.1 Facility
    15  
SECTION 2.2 Mandatory Reductions of Commitment Amount
    16  
SECTION 2.3 Voluntary Reduction of Commitment Amount
    16  
SECTION 2.4 Base Rate Loans and Eurodollar Loans
    16  
SECTION 2.5 Borrowing Procedures for Loans
    16  
SECTION 2.6 Continuation and Conversion Elections
    17  
SECTION 2.7 Funding
    17  
SECTION 2.8 Repayment of Loans; Evidence of Debt
    18  
SECTION 2.9 Increase in Commitments
    18  
SECTION 2.10 Extension of Maturity Date
    20  
SECTION 2.11 Letters of Credit
    21  
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
    24  
SECTION 3.1 Repayments and Prepayments
    24  
SECTION 3.2 Interest Provisions
    25  
SECTION 3.3 Fees
    26  
SECTION 3.4 Payment Office
    27  
ARTICLE IV CERTAIN EURODOLLAR AND OTHER PROVISIONS
    27  
SECTION 4.1 Eurodollar Lending Unlawful
    27  
SECTION 4.2 Deposits Unavailable or Eurodollar Interest Rate Unascertainable
    27  
SECTION 4.3 Increased Eurodollar Borrowing Costs, etc
    27  
SECTION 4.4 Funding Losses
    28  
SECTION 4.5 Increased Capital Costs
    28  
SECTION 4.6 Taxes
    28  
SECTION 4.7 Special Fees in Respect of Reserve Requirements
    30  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 4.8 Payments, Computations, etc
    31  
SECTION 4.9 Sharing of Payments
    31  
SECTION 4.10 Replacement of Lender on Account of Increased Costs, Eurodollar
Lending Unlawful, Reserve Requirements, Taxes, Certain Dissents, etc
    32  
SECTION 4.11 Maximum Interest
    32  
ARTICLE V CONDITIONS
    33  
SECTION 5.1 Effective Date
    33  
SECTION 5.2 All Borrowings
    34  
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    35  
SECTION 6.1 Organization, etc
    35  
SECTION 6.2 Due Authorization, Non-Contravention, etc
    35  
SECTION 6.3 Government Approval, Regulation, etc
    35  
SECTION 6.4 Validity, etc
    36  
SECTION 6.5 Financial Information
    36  
SECTION 6.6 No Material Adverse Change
    36  
SECTION 6.7 Litigation, Labor Controversies, etc
    36  
SECTION 6.8 Subsidiaries
    36  
SECTION 6.9 Taxes
    36  
SECTION 6.10 Pension and Welfare Plans
    37  
SECTION 6.11 Environmental Warranties and Compliance
    37  
SECTION 6.12 Regulation U
    37  
SECTION 6.13 Accuracy of Information
    37  
SECTION 6.14 Use of Proceeds
    37  
ARTICLE VII COVENANTS
    38  
SECTION 7.1 Affirmative Covenants
    38  
SECTION 7.2 Negative Covenants
    41  
ARTICLE VIII EVENTS OF DEFAULT
    44  
SECTION 8.1 Listing of Events of Default
    44  
SECTION 8.2 Action if Bankruptcy
    46  
SECTION 8.3 Action if Other Event of Default
    46  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE IX THE AGENTS
    47  
SECTION 9.1 Actions
    47  
SECTION 9.2 Funding Reliance, etc
    47  
SECTION 9.3 Exculpation
    48  
SECTION 9.4 Successor
    48  
SECTION 9.5 Loans by the Agents
    49  
SECTION 9.6 Credit Decisions
    49  
SECTION 9.7 Copies, etc
    49  
ARTICLE X MISCELLANEOUS PROVISIONS
    49  
SECTION 10.1 Waivers, Amendments, etc
    49  
SECTION 10.2 Notices
    50  
SECTION 10.3 Payment of Costs, Expenses and Taxes
    51  
SECTION 10.4 Indemnification
    52  
SECTION 10.5 Survival
    52  
SECTION 10.6 Severability
    53  
SECTION 10.7 Headings
    53  
SECTION 10.8 Governing Law; Entire Agreement
    53  
SECTION 10.9 Successors and Assigns
    53  
SECTION 10.10 Sale and Transfer of Loans and Commitments; Participations in
Loans and Commitments
    53  
SECTION 10.11 Other Transactions
    55  
SECTION 10.12 Confidentiality
    55  
SECTION 10.13 Forum Selection and Consent to Jurisdiction
    56  
SECTION 10.14 Waiver of Jury Trial
    56  
SECTION 10.15 USA Patriot Act Notice
    57  
SECTION 10.16 Waiver of Notice
    57  
SECTION 10.17 NO ORAL AGREEMENTS
    57  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
SCHEDULES AND EXHIBITS

         
SCHEDULE I
  -   Disclosure Schedule
SCHEDULE II
  -   Schedule of Commitments
SCHEDULE 6.8
  -   Subsidiaries
SCHEDULE 7.2.2
  -   Existing Liens
EXHIBIT 2.5
  -   Form of Borrowing Request
EXHIBIT 2.6
  -   Form of Continuation/Conversion Notice
EXHIBIT 2.8
  -   Form of Note
EXHIBIT 5.1.4
  -   Form of Opinion of Counsel
EXHIBIT 10.10
  -   Form of Lender Assignment Agreement

-iv-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of December 9, 2005 (as may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among NOBLE ENERGY, INC., a Delaware corporation (the
“Borrower”), JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent (JPMCB
in such capacity, together with any successor(s) thereto in such capacity, the
“Administrative Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION and THE ROYAL BANK
OF SCOTLAND PLC, as co-syndication agents (in such capacity, together with any
successor(s) thereto in such capacity, individually, a “Co-Syndication Agent”
and, collectively, the “Co-Syndication Agents”), DEUTSCHE BANK SECURITIES INC.
and CITIBANK, N.A., as co-documentation agents (in such capacity, together with
any successor(s) thereto in such capacity, individually, a “Co-Documentation
Agent” and, collectively, the “Co-Documentation Agents”), and certain commercial
lending institutions as are or may become parties hereto (collectively, the
“Lenders”).
     The parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.1 Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):
     “Administrative Agent” is defined in the preamble and includes each other
Person as shall have subsequently been appointed as the successor Administrative
Agent pursuant to Section 9.4.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person (excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
(a) to vote 20% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or (b) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
     “Agents” means the Administrative Agent, the Co-Syndication Agents, and the
Co-Documentation Agents, together with any successors in any such capacities.
     “Agreement” means, on any date, this Credit Agreement as originally in
effect on the Effective Date and as thereafter from time to time amended,
supplemented, amended and restated, or otherwise modified and in effect on such
date.

 



--------------------------------------------------------------------------------



 



     “Applicable Facility Fee Rate” means the number of basis points per annum
(based on a year of 360 days) set forth below based on the Applicable Rating
Level on such date:

          Applicable Rating Level   Applicable Facility Fee Rate
Level I
    7.5  
Level II
    9.0  
Level III
    11.0  
Level IV
    12.5  
Level V
    17.5  

Changes in the Applicable Facility Fee Rate will occur automatically without
prior notice. The Administrative Agent will give notice promptly to the Borrower
and the Lenders of changes in the Applicable Facility Fee Rate.
     “Applicable Margin” means on any date and with respect to each Eurodollar
Loan the number of basis points per annum set forth below based on the
Applicable Rating Level on such date:

                      Utilization less than or   Utilization greater than
Applicable Rating Level   equal to 50%   50%
Level I
    20.0       32.5  
Level II
    28.5       41.0  
Level III
    39.0       51.5  
Level IV
    50.0       62.5  
Level V
    82.5       95.0  

Changes in the Applicable Margin will occur automatically without prior notice.
The Administrative Agent will give notice promptly to the Borrower and the
Lenders of changes in the Applicable Margin.
     “Applicable Rating Level” means (i) at any time that Moody’s and S&P have
the equivalent rating or split ratings of not more than one rating differential
of the Borrower’s senior unsecured long-term debt, the level set forth in the
chart below under the heading “Applicable Rating Level” opposite the rating
under the heading “Moody’s” or “S&P” which is the higher of the two if split
ratings or opposite the ratings under the headings “Moody’s” and “S&P” if
equivalent, and (ii) at any time that Moody’s and S&P have split ratings of more
than one rating differential of the Borrower’s senior unsecured long-term debt,
the level set forth in the chart

2



--------------------------------------------------------------------------------



 



below under the “Applicable Rating Level” opposite the rating under the heading
“Moody’s” or “S&P” which is one rating lower than the higher of the two split
ratings.

                  Applicable Rating Level   Moody’s   S&P
Level I
    ³A3     ³  A-
Level II
  Baa1    BBB+
Level III
  Baa2   BBB
Level IV
   Baa3    BBB-
Level V
  £Ba1   £ BB+

For example, if the Moody’s rating is Baa1 and the S&P rating is BBB, Level II
shall apply.
     For purposes of the foregoing, (i) “³” means a rating equal to or more
favorable than; “³” means a rating equal to or less favorable than; “>” means a
rating greater than; “<” means a rating less than; (ii) if a rating for the
Borrower’s senior unsecured long-term debt is not available from one of the
Rating Agencies, the Applicable Rating Level will be based on the rating of the
other Rating Agency; (iii) if ratings for the Borrower’s senior unsecured
long-term debt is available from neither S&P nor Moody’s, Level V shall be
deemed applicable; (iv) if determinative ratings shall change (other than as a
result of a change in the rating system used by any applicable Rating Agency)
such that a change in Applicable Rating Level would result, such change shall
effect a change in Applicable Rating Level as of the day on which it is first
announced by the applicable Rating Agency, and any change in the Applicable
Margin or percentage used in calculating fees due hereunder shall apply
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; and (v) if the
rating system of any of the Rating Agencies shall change prior to the date all
obligations hereunder have been paid and the Commitments canceled, the Borrower
and the Lenders shall negotiate in good faith to amend the references to
specific ratings in this definition to reflect such changed rating system, and
pending such amendment, if no Applicable Rating Level is otherwise determinable
based upon the foregoing, Level V shall apply.
     “Approved Fund” is defined in Section 10.10.1.
     “Arranger” means J.P. Morgan Securities Inc., in its capacity as sole lead
arranger and sole bookrunner.
     “Assignee Lender” is defined in Section 10.10.1.
     “Authorized Officer” means, relative to the Borrower, the President, any
Senior Vice President, the Treasurer or the Secretary of the Borrower, or any
other officer of the Borrower specified as such to the Administrative Agent in
writing by any of the aforementioned officers of the Borrower.

3



--------------------------------------------------------------------------------



 



     “Availability Period” means the period from and including the Effective
Date to but excluding the Maturity Date.
     “Base Rate” means, on any date and with respect to all Base Rate Loans, a
fluctuating rate of interest per annum equal to the higher of (a) the rate of
interest most recently announced by JPMCB at its Domestic Office as its base
rate for Dollar loans; and (b) the Federal Funds Rate most recently determined
by the Administrative Agent plus ½%. The Base Rate is not necessarily intended
to be the lowest rate of interest determined by JPMCB in connection with
extensions of credit. Changes in the rate of interest on that portion of any
Loans maintained as Base Rate Loans will take effect simultaneously with each
change in the Base Rate. The Administrative Agent will give notice promptly to
the Borrower and the Lenders of changes in the Base Rate.
     “Base Rate Loan” means a Loan bearing interest at a fluctuating rate
determined by reference to the Base Rate.
     “Borrower” is defined in the preamble, and includes its permitted
successors and assigns.
     “Borrowing” means any extension of credit (as opposed to any continuation
or conversion thereof) made by the Lenders by way of Loans.
     “Borrowing Date” means a date on which a Borrowing is made hereunder.
     “Borrowing Request” means a loan request and certificate duly executed by
an Authorized Officer of the Borrower, substantially in the form of Exhibit 2.5
hereto.
     “Business Day” means (a) any day which is neither a Saturday or Sunday nor
a legal holiday on which banks are authorized or required to be closed in New
York, New York or Houston, Texas; and (b) relative to the making, continuing,
prepaying or repaying of any Eurodollar Borrowing, any day on which dealings in
Dollars are carried on in the London and New York Eurodollar interbank market.
     “Capitalization” means the sum, at any time outstanding and without
duplication, of (i) Debt plus (ii) Stockholders’ Equity.
     “Capitalized Lease Liabilities” means all monetary obligations of the
Borrower or any of its Subsidiaries under any leasing or similar arrangement
which, in accordance with GAAP, would be classified as capitalized leases, and,
for purposes of this Agreement and each other Loan Document, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
     “Change in Control” means the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 30% or more of the outstanding shares of voting stock
of the Borrower.

4



--------------------------------------------------------------------------------



 



     “CI Lender” is defined in Section 2.9(a).
     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Co-Documentation Agent” and “Co-Documentation Agents” are defined in the
preamble.
     “Commitment” means, as to any Lender, the obligation, if any, of such
Lender to make Loans pursuant to Section 2.1.1 of this Agreement and to acquire
participations in Letters of Credit pursuant to Section 2.11 of this Agreement,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder up to but not exceeding the amount,
if any, set forth opposite such Lender’s name on Schedule II, as the same may be
reduced, increased or adjusted from time to time in accordance with this
Agreement, including Sections 2.3 and 2.9.
     “Commitment Amount” means, on any date, $2,100,000,000, as such amount may
be reduced, increased or adjusted from time to time in accordance with this
Agreement, including Sections 2.3 and 2.9.
     “Commitment Increase” is defined in Section 2.9(a).
     “Commitment Increase Effective Date” is defined in Section 2.9(b).
     “Consenting Lenders” is defined in Section 2.10(b).
     “Continuation/Conversion Notice” means a notice of continuation or
conversion and certificate duly executed by an Authorized Officer of the
Borrower, substantially in the form of Exhibit 2.6 hereto.
     “Controlled Group” means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
     “Co-Syndication Agent” and “Co-Syndication Agents” are defined in the
preamble.
     “Debt” means the consolidated Indebtedness of the Borrower and its
Subsidiaries.
     “Default” means any condition, occurrence or event which, after notice or
lapse of time or both, would constitute an Event of Default.
     “Default Margin” means two percent (2%).
     “Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented or otherwise modified from time
to time by the Borrower with the written consent of the Administrative Agent and
the Required Lenders.

5



--------------------------------------------------------------------------------



 



     “Dollar” and the sign “$” mean lawful money of the United States.
     “Domestic Office” means, relative to any Lender, the office of such Lender
designated as such in its Administrative Questionnaire or designated in the
Lender Assignment Agreement or such other office of a Lender (or any successor
or assign of such Lender) within the United States as may be designated from
time to time by notice from such Lender, as the case may be, to each other
Person party hereto.
     “EBITDAX” means, for any period, the sum of (i) the consolidated net income
of the Borrower and its Subsidiaries for such period before non-cash
non-recurring items, gains or losses on dispositions of assets and the
cumulative effect of changes in accounting principles plus (ii) to the extent
included in the determination of such income, the consolidated charges for such
period for interest, depreciation, depletion, amortization and exploration
expenses plus (or, if there is a benefit from income taxes, minus) (iii) to the
extent included in the determination of such income, the amount of the provision
for or benefit from income taxes.
     “Effective Date” means the date on which the conditions specified in
Section 5.1 are satisfied (or waived in accordance with Section 10.1).
     “Environmental Law” means any federal, state, or local statute, or rule or
regulation promulgated thereunder, any judicial or administrative order or
judgment to which the Borrower or any Subsidiary is party or which are
applicable to the Borrower or any Subsidiary (whether or not by consent), and
any provision or condition of any governmental permit, license or other
operating authorization, relating to protection of the environment, persons or
the public welfare from actual or potential exposure for the effects of exposure
to any actual or potential release, discharge, spill or emission (whether past
or present) of, or regarding the manufacture, processing, production, gathering,
transportation, importation, use, treatment, storage or disposal of, any
chemical, raw material, pollutant, contaminant or toxic, corrosive, hazardous,
or non-hazardous substance or waste, including petroleum.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections.
     “Eurodollar Borrowing” means a borrowing hereunder consisting of the
aggregate amount of the several Eurodollar Loans made by all or some of the
Lenders to the Borrower, at the same time, at the same interest rate and for the
same Interest Period.
     “Eurodollar Loan” means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a fixed rate of interest determined
by reference to the Eurodollar Rate.
     “Eurodollar Office” means, relative to any Lender, the office of such
Lender designated as such in its Administrative Questionnaire or designated in
the Lender Assignment Agreement or such other office of a Lender as designated
from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining Eurodollar Loans of such Lender hereunder.

6



--------------------------------------------------------------------------------



 



     “Eurodollar Rate” means, relative to any Interest Period for Eurodollar
Loans, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “Eurodollar Rate” with respect to such Eurodollar Loan
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period
     “Event of Default” is defined in Section 8.1.
     “Existing 2001 Credit Facility” means that certain Credit Agreement, dated
as of November 30, 2001, among the Borrower, JPMorgan Chase Bank, as
administrative agent, and the lenders and the agents party thereto, and the
other agreements or instruments executed and delivered in connection with, or as
security for the payment or performance of the obligations thereunder, as such
agreements may have been amended, supplemented or restated from time to time.
     “Existing 2004 Credit Facility” means that certain Credit Agreement, dated
as of October 28, 2004, among the Borrower, JPMorgan Chase Bank, as
administrative agent, and the lenders and the agents party thereto, and the
other agreements or instruments executed and delivered in connection with, or as
security for the payment or performance of the obligations thereunder, as such
agreements may have been amended, supplemented or restated from time to time.
     “Existing 2005 Credit Facility” means that certain Credit Agreement, dated
as of April 4, 2005, among the Borrower, JPMorgan Chase Bank, N.A., as
administrative agent, and the lenders and the agents party thereto, and the
other agreements or instruments executed and delivered in connection with, or as
security for the payment or performance of the obligations thereunder, as such
agreements may have been amended, supplemented or restated from time to time.
     “Extension Confirmation Date” is defined in Section 2.10(b).
     “Extension Effective Date” is defined in Section 2.10(b).
     “Extension Request” is defined in Section 2.10(a).
     “Facility” is defined in Section 2.1.

7



--------------------------------------------------------------------------------



 



     “FAS 133” means the statement of financial accounting standard number 133
entitled “Accounting for Derivative Instruments and Hedging Activities” issued
by the Financial Accounting Standards Board in June of 1998, as amended from
time to time.
     “Federal Funds Rate” means, for any day, the average rate quoted to the
Administrative Agent at approximately 11:00 a.m. (Central time) on such day (or,
if such day is not a Business Day, on the next preceding Business Day) for
overnight Federal Funds transactions arranged by New York Federal Funds brokers
selected by the Administrative Agent.
     “Fee Letter” is defined in Section 3.3.2.
     “Fiscal Quarter” means any quarter of a Fiscal Year.
     “Fiscal Year” means any period of twelve consecutive calendar months ending
on December 31.
     “F.R.S. Board” means the Board of Governors of the Federal Reserve System
or any successor thereto.
     “Funded Indebtedness” of any Person means Indebtedness of such Person
referred to in clauses (a), (b), (c), (d) and (e) of the definition of
“Indebtedness” in Section 1.1.
     “GAAP” is defined in Section 1.4.
     “Guaranteed Liability” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the Indebtedness of any
other Person (other than by endorsements of instruments in the course of
collection), or guarantees the payment of dividends or other distributions upon
the shares of any other Person. The amount of any Person’s Guaranteed Liability
shall be the lesser of (i) the limitation on such Person’s liability , if any,
set forth in such agreement, undertaking or arrangement or (ii) the outstanding
principal amount of the Indebtedness guaranteed thereby. Guaranteed Liabilities
shall exclude any act or agreement in connection with any financing of a project
owned by any Person that either (A) guarantees performance of the acquisition,
improvement, installation, design, engineering, construction, development,
completion, maintenance or operation of, or otherwise affects any such act in
respect of, all or a portion of the project that is financed, except during any
period, and then only to the extent, that such act or agreement is a guarantee
of payment of such financing or (B) the obligation to pay or perform under which
is contingent upon the occurrence of an event or condition which has not
occurred, other than notice, the passage of time or such financing or any part
thereof becoming due; provided, however, to the extent that any partial payment
is required to be made under any such act or agreement providing for a
contingent payment obligation as described in clause (B) above, “Guaranteed
Liability” shall be deemed to include an amount equal to four (4) times such
amount required to be paid during the Fiscal Quarter most recently ended, up to
the full amount of the Guaranteed Liability as specified in the immediately
preceding sentence.

8



--------------------------------------------------------------------------------



 



     “Hazardous Material” means: (i) any “hazardous substance”, as defined by
CERCLA; (ii) any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended; (iii) any petroleum, crude oil or any fraction
thereof; (iv) any hazardous, dangerous or toxic chemical, material, waste or
substance within the meaning of any Environmental Law; (v) any radioactive
material, including any naturally occurring radioactive material, and any
source, special or by-product material as defined in 42 U.S.C. § 2011 et. seq.,
and any amendments or reauthorizations thereof; (vi) asbestos-containing
materials in any form or condition; or (vii) polychlorinated biphenyls in any
form or condition.
     “Hedging Obligations” means, with respect to any Person, all liabilities of
such Person under derivative contracts, including interest rate or commodity
swap agreements, interest rate or commodity cap agreements and interest rate or
commodity collar agreements, and all similar agreements or arrangements.
     “Herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
     “Impermissible Qualification” means, relative to the opinion or
certification of any independent public accountant as to any financial statement
of the Borrower, any qualification or exception to such opinion or certification
(a) which is of a “going concern” or similar nature; (b) which relates to the
limited scope of examination of matters relevant to such financial statement; or
(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrower to be
in default of any of its obligations under Section 7.2.3.
     “Including” means including without limiting the generality of any
description preceding such term.
     “Indebtedness” of any Person means, without duplication: (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments; (b) all
obligations relative to banker’s acceptances issued for the account of such
Person; (c) all obligations of such Person as lessee under leases which have
been or should be, in accordance with GAAP, recorded as Capitalized Lease
Liabilities; (d) all obligations of such Person to pay the deferred purchase
price of property or services (except accounts payable arising in the ordinary
course of business), (e) Indebtedness of another Person of the type described in
clauses (a), (b), (c) or (d) above secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such Indebtedness shall
have been assumed by such Person or is limited in recourse (such Indebtedness
being the lesser of (i) the value of such property on the books of such Person
or (ii) the outstanding principal amount of such Indebtedness); and (f) all
Guaranteed Liabilities of such Person in respect of any of the foregoing. For
all purposes of this Agreement, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a

9



--------------------------------------------------------------------------------



 



joint venturer except to the extent that such Indebtedness by its terms is
expressly non-recourse to such general partner or joint venturer.
     “Indemnified Liabilities” is defined in Section 10.4.
     “Indemnified Parties” is defined in Section 10.4.
     “Information” is defined in Section 10.12.
     “Interest Period” means, with respect to Eurodollar Borrowings, the period
beginning on (and including) the date on which such Eurodollar Borrowing is made
or continued as, or converted into, a Eurodollar Borrowing pursuant to
Section 2.5 or 2.6 and shall end on (but exclude) the day which numerically
corresponds to such date one, two, three, six, nine or twelve months thereafter
(or, if such month has no numerically corresponding day, on the last Business
Day of such month), or such other time period acceptable to each Lender, in each
case, as the Borrower may select in its relevant notice pursuant to Section 2.5,
provided, however, that (a) the Borrower shall not be permitted to select
Interest Periods to be in effect at any one time which have expiration dates
occurring on more than five different dates; (b) Interest Periods commencing on
the same date for Loans comprising part of the same Borrowing shall be of the
same duration; (c) if such Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next following
Business Day (unless, if such Interest Period applies to Eurodollar Loans, such
next following Business Day is the first Business Day of a calendar month, in
which case such Interest Period shall end on the Business Day next preceding
such numerically corresponding day); and (d) no Interest Period may end later
than the Maturity Date.
     “Issuing Bank” means (a) JPMorgan Chase Bank, N.A. in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.11(i), as well as (b) any other Lender that, at the
request of the Borrower, agrees, in such Lender’s discretion, to become an
Issuing Bank for purposes of issuing Letters of Credit pursuant to Section 2.11;
provided that JPMorgan Chase Bank, N.A. shall at no time be requested or
otherwise required to issue Letters of Credit with an aggregate LC Exposure in
excess of $300,000,000. An Issuing Bank may, with the prior written consent of
the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed), arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.”
     “JPMCB” is defined in the preamble, and includes its successors and
assigns.
     “Law” means any law (including, without limitation, any zoning law or
ordinance or any Environmental Law), statute, rule, regulation, ordinance,
order, directive, code, interpretation, judgment, decree, injunction, writ,
determination, award, permit, license, authorization, direction, requirement or
decision of and agreement with or by any government or governmental department,
commission, board, court, authority, agency, official or officer, domestic or
foreign.
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.

10



--------------------------------------------------------------------------------



 



     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Percentage of the total LC Exposure at such time.
     “Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
     “Lender Assignment Agreement” means a Lender Assignment Agreement
substantially in the form of Exhibit 10.10 hereto.
     “Lender Certificate” is defined in Section 2.9.
     “Lenders” means the financial institutions listed on the signature pages
hereto and their respective successors and assigns in accordance with
Section 10.10 (including any commercial lending institution becoming a party
hereto pursuant to a Lender Assignment Agreement) or otherwise by operation of
law.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or the
performance of an obligation.
     “Loan” shall mean the loans provided for in Section 2.1.1 hereof.
     “Loan Advances” means the Loans of the same Type and, in the case of
Eurodollar Loans, having the same Interest Period made by all Lenders on the
same Business Day and pursuant to the same Borrowing Request in accordance with
Section 2.1.
     “Loan Documents” means this Agreement, each Borrowing Request, each
Borrowing Notice, the Fee Letter, any note, any Letter of Credit or related
document, together in each case with all exhibits, schedules and attachments
thereto, and all other agreements and instruments from time to time executed and
delivered by the Borrower or any of its Subsidiaries pursuant to or in
connection with any of the foregoing.
     “Margin Stock” means “margin stock” within the meaning of Regulation U.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, property, financial condition or results of operations of the Borrower
and its consolidated Subsidiaries (taken as a whole) or (ii) the ability of the
Borrower to perform its payment obligations under any of the Loan Documents.

11



--------------------------------------------------------------------------------



 



     “Maturity Date” shall mean the earlier of:
     (a) December 9, 2010, and for any Lender agreeing to extend its Maturity
Date pursuant to Section 2.10, the date on December 9th, in each year thereafter
pursuant to which the Maturity Date of such Lender has been extended; and
     (b) the date on which the Commitment Amount is terminated in full or
reduced to zero pursuant to the terms of Section 2.3;
     (c) the date on which the Commitments are terminated in full and reduced to
zero pursuant to the terms of Article VIII; and
     (d) the date on which the Obligations have become due and payable in full
pursuant to the terms of Article VIII.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally-recognized rating agency.
     “New Funds Amount” is defined in Section 2.9(d).
     “Non-Consenting Lender” is defined in Section 2.10(a).
     “Notice of Commitment Increase” is defined in Section 2.9(b).
     “Obligations” means all obligations (monetary or otherwise) of the
Borrower, including any Revolving Credit Exposure, arising under or in
connection with this Agreement and each other Loan Document.
     “Organic Document” means, relative to the Borrower, its certificate of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its authorized shares of capital
stock.
     “Participant” is defined in Section 10.10.
     “Payment Date” is defined in Section 3.2.3.
     “Payment Office” means the principal office of the Administrative Agent,
presently located at JPMorgan Chase Bank, N.A., Agency Services, 1111 Fannin
Street, 10th Floor, Houston, Texas 77002, Attention: Rose Salvacion.
     “PBGC” means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
     “Pension Plan” means a “pension plan”, as such term is defined in section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a multiemployer
plan as defined in section 4001(a)(3) of ERISA), and to which the Borrower or
any corporation, trade or business that is, along with the Borrower, a member of
a Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of section 4063

12



--------------------------------------------------------------------------------



 



of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.
     “Percentage” means, with respect to any Lender, the percentage of the Total
Commitments represented by such Lender’s Commitment, as such percentage may be
adjusted from time to time pursuant to Lender Assignment Agreements executed by
such Lender and its Assignee Lenders and delivered pursuant to Section 10.10, or
any decreases in Commitments made in accordance with this Agreement, or as such
percentage may be adjusted from time to time pursuant to Section 2.9. If the
Commitments have terminated or expired, the Percentages shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments or other adjustments.
     “Person” means any natural person, corporation, partnership, firm,
association, trust, government, governmental agency or any other entity, whether
acting in an individual, fiduciary or other capacity.
     “Plan” means any Pension Plan or Welfare Plan.
     “Quarterly Payment Date” means the last day of each March, June, September,
and December or, if any such day is not a Business Day, the next succeeding
Business Day.
     “Rating Agency” means either of S&P or Moody’s.
     “Reducing Percentage Lender” is defined in Section 2.9(d).
     “Reduction Amount” is defined in Section 2.9(d).
     “Regulation U” means any of Regulations T, U or X of the Board of Governors
of the Federal Reserve System of the United States of America (the “Board”) from
time to time in effect and shall include any successor or other regulations or
official interpretations of the Board or any successor Person relating to the
extension of credit for the purpose of purchasing or carrying Margin Stock and
which is applicable to member banks of the Federal Reserve System or any
successor Person.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Release” means a “release”, as such term is defined in CERCLA.
     “Required Lenders” means Lenders in the aggregate holding greater than 50%
of the aggregate amount of the Revolving Credit Exposures of all Lenders and, if
there is no Revolving Credit Exposure, Lenders having greater than 50% of the
then Total Commitment.
     “Resource Conservation and Recovery Act” means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 690, et seq., as in effect from time to
time.
     “Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

13



--------------------------------------------------------------------------------



 



     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
     “S&P” means Standard & Poor’s Ratings Group and any successor thereto that
is a nationally-recognized rating agency.
     “Stockholders’ Equity” means, as of the time of any determination thereof
is to be made, (a) shareholders’ equity of the Borrower and its consolidated
Subsidiaries determined in accordance with GAAP, plus (b) the absolute
cumulative amount by which such shareholders’ equity shall have been reduced by
reason of non-cash write downs of oil and gas assets from time to time after the
Effective Date and (c) either plus the absolute amount by which such
shareholders’ equity shall have been reduced by reason of any non-cash
accumulated comprehensive loss or minus the absolute amount by which such
shareholders’ equity shall have been increased by reason of any non-cash
accumulated comprehensive gain, in either case from changes in fair value of
hedges, net of tax, resulting from the requirements of FAS 133.
     “Subsidiary” means any subsidiary of the Borrower.
     “subsidiary” means, with respect to any Person, (a) any corporation,
limited liability company or other business entity of which more than 50% of the
outstanding equity interests having ordinary voting power to elect a majority of
the board of directors (or persons performing similar functions) of such
corporation, limited liability company or other business entity (irrespective of
whether at the time equity interests of any other class or classes of such
corporation, limited liability company or other business entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person and (b) any partnership of which such Person, such Person and one or more
other Subsidiaries of such Person, or one or more other Subsidiaries of such
Person holds more than 50% of the outstanding general partner interests.
     “Taxes” is defined in Section 4.6.
     “Total Commitment” means the aggregate of all the Lenders’ Commitments.
     “Total Debt to Capitalization Ratio” means the ratio of (a) Debt to (b)
Capitalization.
     “Total Interest Expense” means with respect to any period for which a
determination thereof is to be made, interest expense of the Borrower and its
Subsidiaries on a consolidated basis as determined in accordance with GAAP.
     “Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a Eurodollar Loan.
     “United States” or “U.S.” means the United States of America, its fifty
States and the District of Columbia.
     “Unrestricted Subsidiary” means any Subsidiary that is designated on
Schedule 6.8 as an Unrestricted Subsidiary or which the Borrower has designated
in writing to the Administrative

14



--------------------------------------------------------------------------------



 



Agent to be an Unrestricted Subsidiary pursuant to Section 7.1.7, and, in either
case, which the Borrower has not designated to be a Restricted Subsidiary
pursuant to Section 7.1.8.
     “USA Patriot Act” means Title III of Pub. L. 107-56 (signed into law
October 26, 2001), as amended, reformed or otherwise modified from time to time.
     “Utilization” means, at any time, the ratio (expressed as a percentage) of
(i) the aggregate amount of the Revolving Credit Exposures of all Lenders to
(ii) the sum of the then effective Total Commitment under this Agreement.
     “Welfare Plan” means a “welfare plan”, as such term is defined in section
3(1) of ERISA.
     SECTION 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in the Disclosure Schedule and in each
Borrowing Request, Continuation/Conversion Notice, notice and other
communication delivered from time to time in connection with this Agreement or
any other Loan Document.
     SECTION 1.3 Cross-References. Unless otherwise specified, references in
this Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.
     SECTION 1.4 Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.3) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared in
accordance with, those generally accepted accounting principles (“GAAP”) applied
in the preparation of the financial statements referred to in Section 6.5.
ARTICLE II
THE FACILITY AND BORROWING PROCEDURES
     SECTION 2.1 Facility. The Lenders grant to the Borrower a credit facility
(the “Facility”) pursuant to which, and upon the terms and subject to the
conditions herein set out and provided that no Default or Event of Default has
occurred and is continuing from time to time on any Business Day, each Lender
severally agrees to make Loans in U.S. Dollars to the Borrower equal to such
Lender’s Percentage of the aggregate amount of Loans requested by the Borrower
to be made on such day and to participate in Letters of Credit.
     SECTION 2.1.1 Loans. From time to time on or after the date hereof and
prior to the Maturity Date, each Lender shall make Loans under this Section to
the Borrower in an aggregate principal amount at any one time outstanding up to
but not exceeding such Lender’s Commitment. Subject to the conditions herein,
any such Loan repaid prior to the Maturity Date may be reborrowed pursuant to
the terms of this Agreement.

15



--------------------------------------------------------------------------------



 



     SECTION 2.1.2 Availability of Facility. No Lender shall be permitted or
required to make (i) any Loan if, after giving effect thereto, the aggregate
amount of the Revolving Credit Exposures of all Lenders would exceed the
Commitment Amount, or (ii) any Loan if, after giving effect thereto, the
aggregate amount of the Revolving Credit Exposure of such Lender would exceed
the Lender’s Commitment.
     SECTION 2.2 Mandatory Reductions of Commitment Amount. The Commitment of
each Lender shall be reduced automatically to zero ($0) on the Maturity Date
applicable to such Lender.
     SECTION 2.3 Voluntary Reduction of Commitment Amount. The Borrower may,
from time to time on any Business Day occurring after the Effective Date,
voluntarily reduce the amount of the Commitment Amount; provided, however, that
all such reductions shall require at least three Business Days’ prior notice to
the Administrative Agent and be permanent, and any partial reduction of the
Commitment Amount shall be in a minimum amount of $10,000,000 and in an integral
multiple of $1,000,000; and provided further that the Borrower shall not reduce
the Commitment Amount if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 3.1, the aggregate amount of the Revolving
Credit Exposures of all Lenders will exceed the Total Commitments.
     SECTION 2.4 Base Rate Loans and Eurodollar Loans. Subject to the terms and
conditions set forth in Article V, each Loan shall be either a Eurodollar Loan
or a Base Rate Loan as the Borrower may request, it being understood that Loans
made to the Borrower on any date may be either Eurodollar Loans or Base Rate
Loans or a combination thereof. As to any Eurodollar Loan, each Lender may, if
it so elects, fulfill its commitment to make such Eurodollar Loan by causing its
Eurodollar Office to make such Eurodollar Loan; provided, however, that in such
event the obligation of the Borrower to repay such Eurodollar Loan nevertheless
shall be to such Lender and shall be deemed to be held by such Lender for the
account of such Eurodollar Office.
     SECTION 2.5 Borrowing Procedures for Loans. The Borrower shall give the
Administrative Agent prior written or telegraphic notice pursuant to a Borrowing
Request (in substantially the form of Exhibit 2.5 hereto) of each proposed
Borrowing or continuation, and as to whether such Borrowing or continuation is
to be of Base Rate Loans or Eurodollar Loans, as follows:
     SECTION 2.5.1 Base Rate Loans. The Administrative Agent shall receive
written or telegraphic notice from the Borrower on or before 2:00 p.m. Central
time one (1) Business Day prior to the date of the Borrowing of a Base Rate Loan
(provided that any such notice of the Borrowing of a Base Rate Loan to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.11(e) may
be given not later than 10:00 a.m., Central time, on the date of the proposed
Borrowing) and the amount of such Borrowing (which shall be in a minimum amount
of $5,000,000 and an integral multiple of $1,000,000 unless such Borrowing is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.11(e)), and the Administrative Agent shall advise each Lender thereof
promptly thereafter. Not later than 11:00 a.m., Central time, on the date
specified in such notice for such Borrowing, each Lender shall provide to the
Administrative Agent at the Payment Office, same

16



--------------------------------------------------------------------------------



 



day or immediately available funds covering such Lender’s Percentage of the
requested Base Rate Loan. Upon fulfillment of the applicable conditions set
forth in Article V with respect to such Base Rate Loan, the Administrative Agent
shall make available to the Borrower the proceeds of each Base Rate Loan (to the
extent received from the Lenders) by wire transfer of such proceeds to such
account(s) as the Borrower shall have specified in the Borrowing Request.
     SECTION 2.5.2 Eurodollar Loans. The Administrative Agent shall receive
written or telegraphic notice pursuant to a Borrowing Request from the Borrower
on or before 2:00 p.m. Central time, at least three (3) Business Days prior to
the date requested for each proposed Borrowing or continuation of a Eurodollar
Loan, of the date of such Borrowing or continuation, as the case may be, the
amount of such Borrowing or continuation, as the case may be (which shall be in
a minimum amount of $5,000,000 and an integral multiple of $1,000,000), and the
duration of the initial Eurodollar Interest Period with respect thereto, and the
Administrative Agent shall advise each Lender thereof promptly thereafter. Not
later than 10:00 a.m., Central time, on the date specified in such notice for
such Borrowing, each Lender shall provide to the Administrative Agent at the
Payment Office, same day or immediately available funds covering such Lender’s
Percentage of the requested Eurodollar Loan. Upon fulfillment of the applicable
conditions set forth in Article V with respect to such Eurodollar Loan, the
Administrative Agent shall make available to the Borrower the proceeds of each
Eurodollar Loan (to the extent received from the Lenders) by wire transfer of
such proceeds to such account(s) as the Borrower shall have specified in the
Borrowing Request.
     SECTION 2.6 Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 2:00
p.m., Central time, on a Business Day, the Borrower may from time to time
irrevocably elect, on not less than three (3) nor more than five (5) Business
Days’ notice that all, or any portion in an aggregate minimum amount of
$5,000,000 and an integral multiple of $1,000,000 of any Borrowings be, (i) in
the case of Base Rate Loans, converted into Eurodollar Loans, or (ii) in the
case of Eurodollar Loans, be converted into a Base Rate Loan or continued as a
Eurodollar Loan of such Type (in the absence of delivery of a
Continuation/Conversion Notice with respect to any Eurodollar Loan at least
three (3) Business Days before the last day of the then current Interest Period
with respect thereto, such Eurodollar Loan shall, on such last day,
automatically convert to a Base Rate Loan); provided, however, that (i) each
such conversion or continuation shall be pro rated among the applicable
outstanding Loans of all Lenders, and (ii) no portion of the outstanding
principal amount of any Loans may be continued as, or be converted into,
Eurodollar Loans when any Event of Default has occurred and is continuing.
     SECTION 2.7 Funding. Each Lender may, if it so elects, fulfill its
obligation to make, continue or convert Eurodollar Loans hereunder by causing
one of its foreign branches or Affiliates (or an international banking facility
created by such Lender) to make or maintain such Eurodollar Loan; provided,
however, that such Eurodollar Loan shall nonetheless be deemed to have been made
and to be held by such Lender, and the obligation of the Borrower to repay such
Eurodollar Loan shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility. In addition, the
Borrower hereby consents and agrees that, for purposes of any determination to
be made for purposes of Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively
assumed that each Lender elected to fund all Eurodollar Loans by

17



--------------------------------------------------------------------------------



 



purchasing, as the case may be, Dollar deposits in its Eurodollar Office’s
interbank eurodollar market.
     SECTION 2.8 Repayment of Loans; Evidence of Debt.
     (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note, in substantially the form attached as Exhibit 2.8 hereto. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.10.1) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
     SECTION 2.9 Increase in Commitments.
     (a) Subject to the terms and conditions set forth herein, the Borrower
shall have the right, without the consent of the Lenders, the Administrative
Agent or the Issuing Banks, to cause from time to time an increase in the total
amount of the Commitments (a “Commitment Increase”) by adding to this Agreement
one or more additional financial institutions that are not already Lenders
hereunder and that are reasonably satisfactory to the Administrative Agent and
the Issuing Banks (each a “CI Lender”) or by allowing one or more existing
Lenders to increase their respective Commitments; provided, however, that (i) no
Event of Default shall have occurred which is continuing, (ii) no such
Commitment Increase shall cause the total amount of the Commitments to exceed
$3,000,000,000, (iii) no Lender’s Commitment shall be increased without such
Lender’s prior written consent (which consent may be given or withheld in such

18



--------------------------------------------------------------------------------



 



Lender’s sole and absolute discretion) and (iv) if, on the effective date of
such increase, any Loans have been funded, then the Borrower shall be obligated
to pay any breakage fees or costs in connection with the reallocation of such
outstanding Loans.
     (b) Any Commitment Increase must be requested by written notice from the
Borrower to the Administrative Agent (a “Notice of Commitment Increase”) in the
form of Exhibit 2.9 attached hereto. The Administrative Agent shall give prompt
notice to each Issuing Bank of its receipt of a Notice of Commitment Increase.
Once the Notice of Commitment Increase is fully-executed, such notice and such
Commitment Increase shall be effective on the proposed effective date set forth
in such notice or on another date agreed to by the Administrative Agent and the
Borrower (such date referred to as the “Commitment Increase Effective Date”).
     (c) On each Commitment Increase Effective Date, to the extent that there
are Loans outstanding as of such date, (i) each CI Lender shall, by wire
transfer of immediately available funds, deliver to the Administrative Agent
such CI Lender’s New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) the Administrative
Agent shall, by wire transfer of immediately available funds, pay to each then
Reducing Percentage Lender its Reduction Amount, which amount, for each such
Reducing Percentage Lender, shall constitute a prepayment by the Borrower
pursuant to Section 2.3, ratably in accordance with the respective principal
amounts thereof, of the principal amounts of all then outstanding Loans of such
Reducing Percentage Lender, and (iii) the Borrower shall be responsible to pay
to each Lender any breakage fees or costs in connection with the reallocation of
any outstanding Loans.
     (d) For purposes of this Section, the following defined terms shall have
the following meanings: (1) “New Funds Amount” means the amount equal to the
product of a Lender’s increased Commitment or a CI Lender’s Commitment (as
applicable) represented as a percentage of the total amount of the Commitments
after giving effect to the Commitment Increase, times the aggregate principal
amount of the outstanding Loans immediately prior to giving effect to the
Commitment Increase, if any, as of a Commitment Increase Effective Date (without
regard to any increase in the aggregate principal amount of Loans as a result of
borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date); (2) “Reducing Percentage Lender” means each
then existing Lender immediately prior to giving effect to the Commitment
Increase that does not increase its respective Commitment as a result of the
Commitment Increase and whose relative percentage of the total amount of the
Commitments shall be reduced after giving effect to such Commitment Increase;
and (3) “Reduction Amount” means the amount by which a Reducing Percentage
Lender’s outstanding Loans decrease as of a Commitment Increase Effective Date
(without regard to the effect of any borrowings made on such Commitment Increase
Effective Date after giving effect to the Commitment Increase).
     (e) Each Commitment Increase shall become effective on its Commitment
Increase Effective Date and upon such effectiveness (i) the Administrative Agent
shall record in its records the CI Lender’s information as provided in the
Notice of Commitment Increase and pursuant to an Administrative Questionnaire in
form satisfactory to the Administrative Agent

19



--------------------------------------------------------------------------------



 



that shall be executed and delivered by each CI Lender to the Administrative
Agent on or before the Commitment Increase Effective Date, (ii) Schedule II
hereof shall be amended and restated to set forth all Lenders (including any CI
Lenders) that will be Lenders hereunder after giving effect to such Commitment
Increase (which shall be set forth in Annex I to the applicable Notice of
Commitment Increase) and the Administrative Agent shall distribute to each
Lender (including each CI Lender) a copy of such amended and restated
Schedule II, and (iii) each CI Lender identified on the Notice of Commitment
Increase for such Commitment Increase shall be a “Lender” for all purposes under
this Agreement.
     SECTION 2.10 Extension of Maturity Date.
     (a) Not earlier than 90 days prior to, nor later than 45 days prior to,
each anniversary of the Closing Date, the Borrower may, upon notice to the
Administrative Agent (who shall promptly notify the Lenders), request a one-year
extension of the Maturity Date then in effect (“Extension Request”). Within
15 days of delivery of such Extension Request, each Lender shall notify the
Administrative Agent and the Borrower whether or not it consents to such
Extension Request (which consent may be given or withheld in such Lender’s sole
and absolute discretion). Any Lender with a then effective Commitment may
consent to an Extension Request irrespective of whether such Lender previously
had not been a Consenting Lender (as defined below) with respect to a previous
Extension Request (a “Non-Consenting Lender”). Any Lender not responding within
the above specified time period shall be deemed not to have consented to such
Extension Request. The Administrative Agent shall promptly notify the Borrower
and the Lenders of the Lenders’ responses.
     (b) The Maturity Date shall be extended only if Lenders holding greater
than 50% of the total Commitments then outstanding (calculated excluding any
Lender in default in its obligation to fund Loans hereunder and prior to giving
effect to any replacements of Lenders permitted herein) (the “Consenting
Lenders”) have consented to the Extension Request. For each such Extension
Request, if so approved, (i) the Maturity Date, as to Consenting Lenders
(irrespective of whether such Lender previously had been a Non-Consenting
Lender), shall be extended to the same date in the following year after giving
effect to any prior extensions (such existing Maturity Date being the “Extension
Effective Date”), and (ii) the Maturity Date, as to any Non-Consenting Lender,
shall remain the Maturity Date in effect for such Non-Consenting Lender prior to
the Extension Effective Date. With respect to any previously Non-Consenting
Lender who is a Consenting Lender with respect to a current Extension Request,
by giving its consent, such Consenting Lender shall be approving an extension of
more than one year. Non-Consenting Lenders shall remain Lenders until the
Maturity Date applicable to such Lender at which time (and irrespective of the
pro rata requirements under Sections 4.8 and 4.9 hereof) the Borrower shall
repay all Loans owing to such Lender. The Administrative Agent and the Borrower
shall promptly confirm to the Lenders such extension of the Maturity Date,
specifying the date of such confirmation (the “Extension Confirmation Date”),
the Extension Effective Date, and the extended Maturity Date with respect to the
Consenting Lenders. As a condition precedent to such extension, the Borrower
shall deliver to the Administrative Agent a certificate of the Borrower dated as
of the Extension Confirmation Date signed by an Authorized Officer of the
Borrower certifying that, (i) before and after giving effect to such extension,
the representations and warranties contained in Article VI made by it are true
and correct on and as of the Extension Confirmation Date, except to the extent
that such representations and warranties

20



--------------------------------------------------------------------------------



 



specifically refer to an earlier date, (ii) before and after giving effect to
such extension no Default exists or will exist as of the Extension Confirmation
Date, and (iii) no Material Adverse Effect has occurred through the Extension
Confirmation Date.
     SECTION 2.11 Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the applicable Issuing Bank, at any time and from
time to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to such Issuing Bank and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension the aggregate amount of the Revolving Credit Exposures of
all Lenders shall not exceed the total Commitments. Each issuance, amendment,
renewal or extension of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 5.2.1.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit, provided that any Letter of Credit may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (ii) hereof) and (ii) the
date that is five Business Days prior to the then effective Maturity Date.
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and

21



--------------------------------------------------------------------------------



 



unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Lender’s Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, Central time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., Central time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, Central time, on (i) the Business Day that the Borrower receives
such notice, if such notice is received prior to 10:00 a.m., Central time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section 2.5
that such payment be financed with a Base Rate Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting Borrowing. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Percentage thereof. Promptly following receipt
of such notice, each Lender shall pay to the Administrative Agent its Percentage
of the payment then due from the Borrower, in the same manner as provided with
respect to Loans made by such Lender, and the Administrative Agent shall
promptly pay to such Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to such Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse such Issuing Bank for
any LC Disbursement (other than the funding of Base Rate Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.
     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does

22



--------------------------------------------------------------------------------



 



not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
     (g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
     (h) Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Base Rate Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 3.2.2 shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

23



--------------------------------------------------------------------------------



 



     (i) Replacement of the Issuing Bank. Any Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
3.3.3. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of such Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
     (j) Cash Collateralization. . If the Obligations have become immediately
due and payable pursuant to Article VIII, on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the Obligations having become immediately due and
payable as a result of an Event of Default with respect to the Borrower
described in Section 8.1.9. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement.
ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
     SECTION 3.1 Repayments and Prepayments. The Borrower shall repay in full
the unpaid principal amount of each Loan on the Maturity Date. Prior thereto,
the Borrower

24



--------------------------------------------------------------------------------



 



     (a) may, from time to time on any Business Day, make a voluntary
prepayment, in whole or in part, of the outstanding principal amount of any
Loans; provided, however, that (i) any such prepayment shall be applied to the
Lenders among Loans having the same Type and, if applicable, having the same
Interest Period; (ii) all such voluntary prepayments shall require at least
three Business Days’ prior written notice to the Administrative Agent; and
(iii) except in the case of a prepayment pursuant to Section 2.9(c), all such
voluntary partial prepayments shall be in an minimum amount of $5,000,000 and an
integral multiple of $1,000,000;
     (b) shall, immediately upon any acceleration of the Maturity Date pursuant
to Section 8.2 or Section 8.3, repay all Loans unless, pursuant to Section 8.3,
only a portion of all Loans is so accelerated; and
     (c) at any time when the aggregate amount of the Revolving Credit Exposures
of all Lenders exceeds the Commitment Amount then in effect, shall (i) first,
immediately prepay outstanding Loans in an amount equal to such excess and (ii)
second, if after giving effect to the prepayment required in clause (i) above,
the aggregate amount of the Revolving Credit Exposures of all Lenders still
exceeds the Commitment Amount then in effect, immediately cash collateralize
such Revolving Credit Exposure in conformity with Section 2.11(j) in an amount
equal to such remaining excess.
Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4. No voluntary
prepayment of principal of any Loans shall cause a reduction in the Commitments
or the Commitment Amount.
     SECTION 3.2 Interest Provisions. Interest on the outstanding principal
amount of Loans shall accrue and be payable in accordance with this Section 3.2.
     SECTION 3.2.1 Rates. Pursuant to an appropriately delivered Borrowing
Request or Continuation/Conversion Notice, the Borrower may elect that Loans
comprising a Borrowing accrue interest at a rate per annum: (a) on that portion
maintained from time to time as a Base Rate Loan, equal to the Base Rate from
time to time in effect; and (b) on that portion maintained as a Eurodollar Loan,
during each Interest Period applicable thereto, equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Margin. All
Eurodollar Borrowings shall bear interest from and including the first day of
the applicable Interest Period to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such Eurodollar
Borrowing.
     SECTION 3.2.2 Post-Maturity Rates. After the date any principal amount of
any Loan is due and payable (whether on the Maturity Date, upon acceleration or
otherwise), or after any other monetary Obligation, including, without
limitation, the payment of interest, fees or any other amounts under this
Agreement or the other Loan Documents) of the Borrower shall have become due and
payable, the Borrower shall pay, but only to the extent permitted by law,
interest (after as well as before judgment) on such amounts at a rate per annum
equal to the Base Rate plus the Default Margin; provided, however,
notwithstanding the foregoing, that interest for a Eurodollar Loan shall accrue
for the then effective Interest Period at a rate per annum equal to the
Eurodollar Rate currently applicable to such Eurodollar Loan plus the Default
Margin.

25



--------------------------------------------------------------------------------



 



     SECTION 3.2.3 Payment Dates. Interest accrued on each Borrowing shall be
payable, without duplication on the following dates (each a “Payment Date”):
(a) on the Maturity Date; (b) on the date of any payment or prepayment, in whole
or in part, of principal outstanding on such Loan on the amount of such
principal prepaid or repaid; (c) with respect to Base Rate Loans, on each
Quarterly Payment Date occurring after the Effective Date; (d) with respect to
Eurodollar Borrowings, on the last day of each applicable Interest Period (and,
if such Interest Period shall exceed three months, every three months from the
first day of such Interest Period); (e) with respect to any portion of Base Rate
Loans converted into Eurodollar Loans on a day when interest would not otherwise
have been payable pursuant to clause (c), on the date of such conversion; and
(f) on that portion of any Borrowings the Maturity Date of which is accelerated
pursuant to Section 8.2 or Section 8.3, immediately upon such acceleration.
     SECTION 3.3 Fees. The Borrower agrees to pay the fees set forth in this
Section 3.3. All such fees shall be non-refundable.
     SECTION 3.3.1 Facility Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee in an amount
equal to the product of the Applicable Facility Fee Rate times such Lender’s
Commitment. Accrued facility fees shall be payable in arrears on each Quarterly
Payment Date thereafter and on the Maturity Date.
     SECTION 3.3.2 Fees. The Borrower agrees to pay to the Administrative Agent
for its own account and for the account of each Lender and Arranger,
respectively, all fees due pursuant to (i) that certain fee letter, dated
October 1, 2005, between the Borrower, the Administrative Agent and J.P. Morgan
Securities Inc., as amended from time to time (the “Fee Letter”), including,
without limitation, any upfront fees.
     SECTION 3.3.3 Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank
a fronting fee, which shall accrue at the rate of .125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) applicable to such Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3) Business Day following such last day, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All participation
fees and fronting fees shall be computed on the basis of a

26



--------------------------------------------------------------------------------



 



year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
     SECTION 3.4 Payment Office. The Borrower shall make all payments to the
Administrative Agent at the Payment Office.
ARTICLE IV
CERTAIN EURODOLLAR AND OTHER PROVISIONS
     SECTION 4.1 Eurodollar Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrower and the Lenders,
be conclusive and binding on the Borrower) that the introduction of or any
change in or in the interpretation of any law makes it unlawful, or any central
bank or other governmental authority asserts that it is unlawful, for such
Lender to make, continue or maintain any Borrowing as, or to convert any
Borrowing into, a Eurodollar Borrowing, the obligations of such Lender to make,
continue, maintain or convert any such Borrowings shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all Eurodollar Borrowings of such Lender shall automatically convert
into Base Rate Loans at the end of the then current Interest Periods with
respect thereto or sooner, if required by such law or assertion; provided,
however, that the obligation of such Lender to make, continue, maintain or
convert any such Eurodollar Borrowings shall remain unaffected if such Lender
can designate a different Eurodollar Office for the making, continuance,
maintenance or conversion of Eurodollar Borrowings and such designation will
not, in the sole discretion of such Lender, be otherwise disadvantageous to such
Lender.
     SECTION 4.2 Deposits Unavailable or Eurodollar Interest Rate
Unascertainable. If the Administrative Agent shall have determined that, by
reason of circumstances affecting the Administrative Agent’s relevant market,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to Eurodollar Borrowings, then, upon notice from the Administrative
Agent to the Borrower and the Lenders, the obligations of all Lenders under
Section 2.5.2 and Section 2.6 to make or continue any Borrowings as, or to
convert any Borrowings into, Eurodollar Borrowings shall forthwith be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist.
     SECTION 4.3 Increased Eurodollar Borrowing Costs, etc. The Borrower agrees
to reimburse each Lender and Issuing Bank for any increase in the cost to such
Lender or Issuing Bank of, or any reduction in the amount of any sum receivable
by such Lender or Issuing Bank in respect of, making, continuing or maintaining
(or of its obligation to make, continue or maintain) any Borrowings as, or of
converting (or of its obligation to convert) any Borrowings into, Eurodollar
Borrowings or participating in, issuing or maintaining any Letter of Credit.
Such Lender or Issuing Bank shall promptly notify the Administrative Agent and
the Borrower in writing of the occurrence of any such event, such notice to
state, in reasonable detail, the reasons therefor and the additional amount
required fully to compensate such Lender or Issuing Bank for such increased cost
or reduced amount; provided, however, that such Lender or Issuing Bank shall
designate a different Eurodollar Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
discretion of such Lender or Issuing Bank, be otherwise disadvantageous to such
Lender. Such additional amounts shall be

27



--------------------------------------------------------------------------------



 



payable by the Borrower directly to such Lender or Issuing Bank within fifteen
days of its receipt of such notice, and such notice shall be rebuttable
presumptive evidence of the amount payable by the Borrower.
     SECTION 4.4 Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Borrowing as, or
to convert any portion of the principal amount of any Borrowing into, a
Eurodollar Borrowing) as a result of (a) any conversion or repayment or
prepayment of the principal amount of any Eurodollar Borrowings on a date other
than the scheduled last day of the Interest Period applicable thereto, whether
pursuant to Section 3.1 or otherwise, (b) any Borrowings not being made as
Eurodollar Borrowings in accordance with the Borrowing Request therefor, (c) any
Borrowings not being continued as, or converted into, Eurodollar Borrowings in
accordance with the Continuation/Conversion Notice, or (d) the assignment of any
Eurodollar Borrowing other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 4.10, then, upon the written notice of such Lender to the Borrower (with
a copy to the Administrative Agent), the Borrower shall, within fifteen days of
its receipt thereof, pay directly to such Lender such amount as will (in the
reasonable determination of such Lender) reimburse such Lender for such loss or
expense. Such written notice (which shall include calculations in reasonable
detail) shall be rebuttable presumptive evidence of the amount payable by the
Borrower.
     SECTION 4.5 Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase-in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any court, central bank, regulator or other
governmental authority affects or would affect the amount of capital required or
expected to be maintained by any Lender or any Issuing Bank or any Person
controlling such party, and such Lender or Issuing Bank determines (in its sole
discretion) that the rate of return on its or such controlling Person’s capital
as a consequence of its Commitments or the Borrowings made by such Lender or
Issuing Bank is reduced to a level below that which such Lender or Issuing Bank
or such controlling Person could have achieved but for the occurrence of any
such circumstance, then, in any such case upon notice from time to time by such
Lender or Issuing Bank to the Borrower, the Borrower shall pay directly to such
Lender or Issuing Bank, within fifteen days, additional amounts sufficient to
compensate such Lender or Issuing Bank or such controlling Person for such
reduction in rate of return; provided, however, that such Lender or Issuing Bank
shall designate a different Domestic or Eurodollar Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the sole discretion of such Lender or Issuing Bank, be otherwise
disadvantageous to such Lender or Issuing Bank. A statement of such Lender or
Issuing Bank as to any such additional amount or amounts (including calculations
thereof in reasonable detail) shall be rebuttable presumptive evidence of the
amount payable by the Borrower. In determining such amount, such Lender or
Issuing Bank may use any reasonable method of averaging and attribution that it
(in its sole discretion) shall deem applicable.
     SECTION 4.6 Taxes. All payments by the Borrower of principal of, and
interest on, the Borrowings and all other amounts payable hereunder shall be
made free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and other

28



--------------------------------------------------------------------------------



 



taxes, fees, duties, withholdings or other charges of any nature whatsoever
imposed by any taxing authority, but excluding franchise taxes and taxes imposed
on or measured by any Lender’s net income or receipts (such non-excluded items
being called “Taxes”). In the event that any withholding or deduction from any
payment to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any applicable law, rule or regulation, then the Borrower will,
within fifteen days (a) pay directly to the relevant authority the full amount
required to be so withheld or deducted; (b) promptly forward to the
Administrative Agent an official receipt or other documentation satisfactory to
the Administrative Agent evidencing such payment to such authority; and (c) pay
to the Administrative Agent for the account of each applicable Lender or Issuing
Bank such additional amount or amounts as is necessary to ensure that the net
amount actually received by each Lender and Issuing Bank will equal the full
amount such Lender or Issuing Bank would have received had no such withholding
or deduction been required.
     If any Taxes are directly asserted against the Administrative Agent, any
Lender or any Issuing Bank with respect to any payment received by the
Administrative Agent, such Lender or such Issuing Bank hereunder, the
Administrative Agent, such Lender or such Issuing Bank may pay such Taxes and
the Borrower will promptly pay such additional amounts (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
such person after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount such person would have received had
not such Taxes been asserted; provided that the Borrower will not be obligated
to pay such additional amounts to the Administrative Agent, such Lender or such
Issuing Bank to the extent that such additional amounts shall have been incurred
as a consequence of the Administrative Agent’s, such Lender’s, or such Issuing
Bank’s gross negligence or willful misconduct, as the case may be.
     If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of the
respective Lenders or Issuing Banks, the required receipts or other required
documentary evidence, the Borrower shall indemnify such Lenders and Issuing
Banks for any incremental Taxes, interest or penalties that may become payable
by any Lender or Issuing Bank as a result of any such failure. For purposes of
this Section, a distribution hereunder by the Administrative Agent, any Lender
or any Issuing Bank to or for the account of any Lender or Issuing Bank shall be
deemed a payment by the Borrower.
     Each Lender that is organized under the laws of a jurisdiction other than
the United States shall, prior to the due date of any payments of the Loans
under this Agreement, execute and deliver to the Borrower and the Administrative
Agent, on or about the first scheduled Payment Date in each Fiscal Year, one or
more (as the Borrower or the Administrative Agent may reasonably request) United
States Internal Revenue Service Form W-8 BEN or Form W-8 ECI or such other forms
or documents (or successor forms or documents), appropriately completed, as may
be applicable to establish the extent, if any, to which a payment to such Lender
is exempt from withholding or deduction of Taxes, and shall (but only so long as
such Lender remains lawfully able to do so) deliver to the Borrower and the
Administrative Agent additional copies of such forms on or before the date that
such forms expire or become obsolete or after the occurrence of an event
requiring a change in the most recent form so delivered by it and such
amendments thereto as may be reasonably requested by the Borrower or the
Administrative

29



--------------------------------------------------------------------------------



 



Agent, in each case certifying that such Lender is entitled to benefits under an
income tax treaty to which the United States is a party which reduces the rate
of withholding tax on payments of interest or fees or certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States. If the form provided by a Lender at
the time such Lender first becomes a party to this Agreement indicates a United
States withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from the definition of “Taxes”. For any period with
respect to which a Lender has failed to provide the Borrower and the
Administrative Agent with the forms required pursuant to this paragraph, if any
(other than if such failure is due to a change in treaty, law or regulation
occurring subsequent to the date on which a form originally was required to be
provided), such Lender shall not be entitled to indemnification under this
Section with respect to Taxes imposed by the United States which Taxes would not
have been imposed but for such failure to provide such form; provided, however,
that should a Lender, which is otherwise exempt from or subject to a reduced
rate of withholding tax, become subject to Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as the
Lender shall reasonably request to assist the Lender to recover such Taxes.
     If the Borrower is required to pay additional amounts to or for the account
of any Lender or Issuing Bank pursuant to this Section, then such Lender or
Issuing Bank will change the jurisdiction of its applicable Eurodollar or
Domestic Office so as to eliminate or reduce any such additional payment which
may thereafter accrue if such change, in the sole discretion of such Lender or
Issuing Bank, is not otherwise disadvantageous to such Lender or Issuing Bank.
No Lender or Issuing Bank shall be entitled to receive any greater payment under
this Section as a result of the designation by such Lender or Issuing Bank of a
different applicable Eurodollar or Domestic Office after the date hereof, unless
such designation is made with the Borrower’s prior written consent or by reason
of the provisions of Sections 4.1, 4.3 or 4.5 requiring such Lender or Issuing
Bank to designate a different applicable Eurodollar or Domestic Office under
certain circumstances or at a time when the circumstances giving rise to such
greater payment did not exist.
     SECTION 4.7 Special Fees in Respect of Reserve Requirements. With respect
to Eurodollar Borrowings, the Borrower agrees to pay to each Lender on
appropriate Payment Dates, as additional interest, such amounts as will
compensate such Lender for any cost to such Lender, from time to time, of any
reserve, special deposit, special assessment or similar capital requirements
against assets of, deposits with or for the account of, or credit extended by,
such Lender which are imposed on, or deemed applicable by, such Lender, from
time to time, under or pursuant to (i) any Law, treaty, regulation or directive
now or hereafter in effect (including, without limitation, Regulation D of the
Board of Governors of the Federal Reserve System but excluding any reserve
requirement included in the definition of Eurodollar Rate in Section 1.1),
(ii) any interpretation or application thereof by any governmental authority,
agency or instrumentality charged with the administration thereof or by any
court, central bank or other fiscal, monetary or other authority having
jurisdiction over the Eurodollar Borrowings or the office of such Lender where
its Eurodollar Borrowings are lodged, or (iii) any requirement imposed or
requested by any court, governmental authority, agency or instrumentality or
central bank, fiscal, monetary or other authority, whether or not having the
force of law. A written notice as to the amount of any such cost or any change
therein (including calculations, in reasonable detail, showing how such Lender
computed such cost or change) shall be promptly

30



--------------------------------------------------------------------------------



 



furnished by such Lender to the Borrower and shall be rebuttable presumptive
evidence of such cost or change. The Borrower will not be responsible for paying
any amounts pursuant to this Section accruing prior to 180 days prior to the
receipt by the Borrower of the written notice referred to in the preceding
sentence. Within fifteen (15) days after such certificate is furnished to the
Borrower, the Borrower will pay directly to such Lender such additional amount
or amounts as will compensate such Lender for such cost or change.
     SECTION 4.8 Payments, Computations, etc. Unless otherwise expressly
provided, all payments by the Borrower pursuant to this Agreement or any other
Loan Document shall be made by the Borrower to the Administrative Agent for the
pro rata account of the Lenders entitled to receive such payment. All such
payments required to be made to the Administrative Agent shall be made, without
setoff, deduction or counterclaim, not later than 11:00 a.m., Central time, on
the date due, in same day or immediately available funds, to such account as the
Administrative Agent shall specify from time to time by notice to the Borrower.
Funds received after that time shall be deemed to have been received by the
Administrative Agent on the next succeeding Business Day. The Administrative
Agent shall promptly remit in same day funds to each Lender its share, if any,
of such payments received by the Administrative Agent for the account of such
Lender. All interest and fees shall be computed on the basis of the actual
number of days (including the first day but excluding the last day) occurring
during the period for which such interest or fee is payable over a year
comprised of 360 days (or, in the case of interest on a Base Rate Loan, 365 days
or, if appropriate, 366 days). Whenever any payment to be made shall otherwise
be due on a day which is not a Business Day, such payment shall (except as
otherwise required by clause (c) of the definition of the term “Interest Period”
with respect to Eurodollar Loans) be made on the next succeeding Business Day
and such extension of time shall be included in computing interest and fees, if
any, in connection with such payment.
     SECTION 4.9 Sharing of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of
Sections 2.10(b), 4.1, 4.3, 4.4, 4.5 and 10.4) or participation in LC
Disbursements in excess of its pro rata share of payments then or therewith
obtained by all Lenders, such Lender shall purchase from the other Lenders such
participations in Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such recovery together with an amount equal to such
selling Lender’s ratable share (according to the proportion of (a) the amount of
such selling Lender’s required repayment to the purchasing Lender to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section may, to the fullest extent
permitted by law, exercise all its rights of payment with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. If under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a set off to which this Section applies, such Lender shall, to the
extent practicable, exercise its rights in respect of such secured claim in a

31



--------------------------------------------------------------------------------



 



manner consistent with the rights of the Lenders entitled under this Section to
share in the benefits of any recovery on such secured claim.
     SECTION 4.10 Replacement of Lender on Account of Increased Costs,
Eurodollar Lending Unlawful, Reserve Requirements, Taxes, Certain Dissents, etc.
If any Lender shall claim the inability to make or maintain Eurodollar
Borrowings pursuant to Section 4.1 above, if any Lender is owed increased costs
under Section 4.3 or Section 4.5 above, if any payment to any Lender by the
Borrower is subject to any withholding tax pursuant to Section 4.6 above, if any
Lender is owed any cost or expense pursuant to Section 4.7 above, if any Lender
fails to agree to extend the Maturity Date pursuant to Section 2.10 if the
requisite Lenders have agreed to do so, if any Lender has failed to fund any
portion of any Loan or LC Disbursement required to be funded by it within one
Business Day after the date required to be funded by it or if, in connection
with any proposed amendment, modification, waiver or consent with respect to the
interest or fees charged under the Agreement requiring consent of each Lender,
the consent of the Required Lenders shall have been obtained, but the consent of
one or more of the other Lenders whose consent is required shall not have been
obtained, the Borrower shall have the right, if no Event of Default or Default
then exists, to replace such Lender with another bank or financial institution
provided that (i) if it is not a Lender or an Affiliate thereof, such bank or
financial institution shall be reasonably acceptable to the Administrative Agent
and the Issuing Banks and (ii) such bank or financial institution shall
unconditionally purchase, in accordance with Section 10.10 hereof, all of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents and the appropriate pro rata share of such Lender’s Loans, LC Exposure
and Commitments, without recourse or expense to, or warranty by, such Lender
being replaced for a purchase price equal to the aggregate outstanding principal
amount of the Loans payable to such Lender, plus any accrued but unpaid interest
on such Loans, plus accrued but unpaid fees in respect of such Lender’s
Borrowings and such Lender’s Commitment hereunder to the date of such purchase
on a date therein specified. The Borrower shall be obligated to pay,
simultaneously with such purchase and sale, the increased costs, amounts,
expenses and taxes under Sections 4.1, 4.2, 4.3, 4.5, 4.6, and 4.7 above, any
amounts payable under Section 4.4 and all other costs, fees and expenses payable
to such Lender hereunder and under the Loan Documents, to the date of such
purchase as well as all other Obligations due and payable to or for the benefit
of such Lender; provided, that if such bank or financial institution fails to
purchase such rights and obligations, the Borrower shall continue to be
obligated to pay the increased costs, amounts, expenses and taxes under
Sections 4.3, 4.5, 4.6, and 4.7 above to such Lender.
     SECTION 4.11 Maximum Interest. It is the intention of the parties hereto to
conform strictly to applicable usury laws and, anything herein to the contrary
notwithstanding, the obligations of the Borrower to the Administrative Agent and
each Lender under this Agreement shall be subject to the limitation that
payments of interest shall not be required to the extent that receipt thereof
would be contrary to provisions of law applicable to the Administrative Agent or
such Lender limiting rates of interest which may be charged or collected by the
Administrative Agent or such Lender. Accordingly, if the transactions
contemplated hereby would be usurious under applicable law (including the
Federal and state laws of the United States of America, or of any other
jurisdiction whose laws may be mandatorily applicable) with respect to the
Administrative Agent or a Lender then, in that event, notwithstanding anything
to the contrary in this Agreement, it is agreed as follows: (a) the provisions
of this Section shall govern and

32



--------------------------------------------------------------------------------



 



control; (b) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, charged or received under this Agreement,
or under any of the other aforesaid agreements or otherwise in connection with
this Agreement by the Administrative Agent or such Lender shall under no
circumstances exceed the maximum amount of interest allowed by applicable law
(such maximum lawful interest rate, if any, with respect to such Lender herein
called the “Highest Lawful Rate”), and any excess shall be credited to the
Borrower by the Administrative Agent or such Lender (or, if such consideration
shall have been paid in full, such excess refunded to the Borrower); (c) all
sums paid, or agreed to be paid, to the Administrative Agent or such Lender for
the use, forbearance and detention of the Indebtedness of the Borrower to the
Administrative Agent or such Lender hereunder shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of such Indebtedness until payment in full so that the actual rate of
interest is uniform throughout the full term thereof; and (d) if at any time the
interest provided pursuant to Section 4.1 together with any other fees payable
pursuant to this Agreement and the other Loan Documents and deemed interest
under applicable law, exceeds that amount which would have accrued at the
Highest Lawful Rate, the amount of interest and any such fees to accrue to the
Administrative Agent or such Lender pursuant to this Agreement shall be limited,
notwithstanding anything to the contrary in this Agreement to that amount which
would have accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to the Administrative Agent
or such Lender pursuant to this Agreement below the Highest Lawful Rate until
the total amount of interest accrued pursuant to this Agreement and such fees
deemed to be interest equals the amount of interest which would have accrued to
the Administrative Agent or such Lender if a varying rate per annum equal to the
interest provided pursuant to Section 3.2 had at all times been in effect, plus
the amount of fees which would have been received but for the effect of this
Section. For purposes of Section 303.201 of the Texas Finance Code, as amended,
to the extent, if any, applicable to the Administrative Agent or a Lender, the
Borrower agrees that the Highest Lawful Rate shall be the “indicated
(weekly) rate ceiling” as defined in said Section, provided that the
Administrative Agent or such Lender may also rely, to the extent permitted by
applicable laws, on alternative maximum rates of interest under other laws
applicable to the Administrative Agent or such Lender if greater. Chapter 346 of
the Texas Finance Code (which regulates certain revolving credit loan accounts
and revolving tri-party accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069,
Ch. 15)) shall not apply to this Agreement or the other Loan Documents.
ARTICLE V
CONDITIONS
     SECTION 5.1 Effective Date. This Agreement and the obligations of the
Lenders to fund the initial Borrowing and of any Issuing Bank to issue Letters
of Credit hereunder shall become effective on the date on which each of the
conditions precedent set forth in this Section 5.1 are satisfied or waived in
writing by the Administrative Agent (with the consent of Required Lenders).
     SECTION 5.1.1 Loan Documents. The Administrative Agent shall have received
from each party hereto either (i) a counterpart of this Agreement and each other
required Loan Document signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of

33



--------------------------------------------------------------------------------



 



this Agreement) that such party has signed a counterpart of this Agreement and
each required Loan Document.
     SECTION 5.1.2 Resolutions, etc. The Administrative Agent shall have
received from the Borrower a certificate, dated the Effective Date, of its
Secretary or Assistant Secretary as to (a) resolutions of its Board of Directors
then in full force and effect authorizing the execution, delivery and
performance of this Agreement and each other Loan Document to be executed by it;
and (b) the incumbency and signatures of its Authorized Officers, upon which
certificate each Lender may conclusively rely until it shall have received a
further certificate of the Secretary of the Borrower canceling or amending such
prior certificate.
     SECTION 5.1.3 Organic Documents, etc. The Administrative Agent shall have
received from the Borrower a certificate, dated the Effective Date, of an
Authorized Officer certifying that attached thereto are true, correct and
complete copies of the Organic Documents of the Borrower, together with all
amendments thereto, and a certificate of good standing or equivalent document as
to the Borrower, certified by the appropriate governmental officer in its
jurisdiction of incorporation or formation, as well as any other information
required by Section 326 of the USA Patriot Act or necessary for the
Administrative Agent or any Lender to verify the identity of the Borrower as
required by Section 326 of the USA Patriot Act.
     SECTION 5.1.4 Opinion of Counsel. The Administrative Agent shall have
received a favorable opinion, dated the Effective Date and addressed to the
Administrative Agent and all Lenders, from Thompson & Knight L.L.P., counsel to
the Borrower, substantially in the form of Exhibit 5.1.4 hereto.
     SECTION 5.1.5 Fee Letters, Closing Fees, Expenses, etc. The Administrative
Agent shall have received the Fee Letters duly executed by the Borrower. The
Administrative Agent shall also have received for its own account, or for the
account of the Arrangers and each Lender, as the case may be, all fees, costs
and expenses due and payable pursuant to Sections 3.3 and 10.3, if then
invoiced.
     SECTION 5.1.6 Material Adverse Change; No Default. There shall have been no
material adverse change in the consolidated business, condition (financial or
otherwise), operations, performance or properties of any of the Borrower and its
consolidated Subsidiaries taken as a whole since September 30, 2005, except as
disclosed in Item 5.1.6 (“Material Adverse Change”) of the Disclosure Schedule.
As of the Effective Date, no Default or Event of Default shall have then
occurred and be continuing.
     SECTION 5.1.7 Existing Credit Facilities. The Administrative Agent shall
have received satisfactory proof of the Borrower’s termination of the Existing
2005 Credit Facility, the Existing 2004 Credit Facility and the Existing 2001
Credit Facility and any obligations of the Borrower or the lenders thereunder in
connection therewith on the Effective Date.
     SECTION 5.1.8 Other Documents. Such other documents as the Administrative
Agent may have reasonably requested.
     SECTION 5.2 All Borrowings. The obligation of each Lender to fund any
Borrowing (including the initial Borrowing) and of any Issuing Bank to issue,
amend, renew or extend any

34



--------------------------------------------------------------------------------



 



Letters of Credit hereunder (including any initial Letter of Credit) shall be
subject to the satisfaction of each of the conditions precedent set forth in
this Section.
     SECTION 5.2.1 Compliance with Warranties, No Default, etc. Both before and
after giving effect to any Borrowing, the following statements shall be true and
correct (a) the representations and warranties set forth in Article VI shall be
true and correct with the same effect as if then made (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date); and (b) no Default or Event
of Default shall have then occurred and be continuing.
     SECTION 5.2.2 Borrowing Request. Each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
(both immediately before and after giving effect to such Borrowing and the
application of the proceeds thereof) the statements made in Section 5.2.1 are
true and correct.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     In order to induce the Lenders and the Administrative Agent to enter into
this Agreement and to make Loans hereunder and to participate in Letters of
Credit and to induce each Issuing Bank to issue Letters of Credit, the Borrower
represents and warrants unto the Administrative Agent and each Lender as set
forth in this Article VI.
     SECTION 6.1 Organization, etc. The Borrower and each of its Restricted
Subsidiaries is a corporation, partnership, limited partnership or limited
liability company validly organized and existing and in good standing under the
laws of the State of its incorporation, is duly qualified to do business and is
in good standing as a foreign entity in each jurisdiction where the nature of
its business requires such qualification, and has full power and authority and
holds all requisite governmental licenses, permits and other approvals to enter
into and perform its Obligations under this Agreement and each other Loan
Document to which it is a party and to conduct its business substantially as
currently conducted by it (except where the failure to be so qualified to do
business or be in good standing or to hold any such licenses, permits and other
approvals will not have a Material Adverse Effect).
     SECTION 6.2 Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document executed or to be executed by it, and the Borrower’s participation in
any transaction contemplated herein are within the Borrower’s powers, have been
duly authorized by all necessary corporate action, and do not (a) contravene the
Borrower’s Organic Documents; (b) contravene any material contractual
restriction, law or governmental regulation or court decree or order binding on
or affecting the Borrower; or (c) result in, or require the creation or
imposition of, any Lien on any of the Borrower’s properties.
     SECTION 6.3 Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by the Borrower of

35



--------------------------------------------------------------------------------



 



this Agreement or any other Loan Document to which it is a party, or for the
Borrower’s participation in any transaction contemplated herein, except as have
been obtained and remain in full force and effect. Neither the Borrower nor any
of its Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.
     SECTION 6.4 Validity, etc. This Agreement constitutes, and each other Loan
Document executed by the Borrower will, on the due execution and delivery
thereof, constitute, the legal, valid and binding obligations of the Borrower
enforceable in accordance with their respective terms except as
(i) enforceability thereof may be limited by bankruptcy, insolvency or similar
laws affecting creditor’s rights generally and (ii) rights of acceleration and
the availability of equitable remedies may be limited by equitable principles of
general applicability.
     SECTION 6.5 Financial Information. The balance sheets of the Borrower and
each of its consolidated Subsidiaries as at September 30, 2005 and the related
statements of earnings and cash flow, copies of which have been furnished to the
Administrative Agent and each Lender, have been prepared in accordance with GAAP
consistently applied, and present fairly the consolidated financial condition of
the corporations covered thereby as at the dates thereof and the results of
their operations for the periods then ended except as disclosed in Item 6.5
(“Financial Information”) of the Disclosure Schedule.
     SECTION 6.6 No Material Adverse Change. As of the Effective Date, since the
date of the financial statements described in Section 6.5, there has been no
material adverse change in the financial condition, operations, assets, business
or properties of the Borrower and its Restricted Subsidiaries (on a consolidated
basis), except as disclosed in Item 5.1.6 (“Material Adverse Change”) of the
Disclosure Schedule.
     SECTION 6.7 Litigation, Labor Controversies, etc. As of the Effective Date,
there is no pending or, to the knowledge of the Borrower, threatened litigation,
action, proceeding, or labor controversy affecting the Borrower or any of its
Restricted Subsidiaries, or any of their respective properties, businesses,
assets or revenues, which could reasonably be expected to have a Material
Adverse Effect or which purports to affect the legality, validity or
enforceability of, and the rights and remedies of the Administrative Agent and
the Lenders under, this Agreement or any other Loan Document, except as
disclosed in Item 6.7 (“Litigation”) of the Disclosure Schedule.
     SECTION 6.8 Subsidiaries. Schedule 6.8 sets forth the name, the identity or
corporate structure and the ownership interest of each direct or indirect
Subsidiary as of the Effective Date. Schedule 6.8 also sets forth the name of
each Restricted Subsidiary and Unrestricted Subsidiary as of the Effective Date.
As of the Effective Date, the Borrower does not have any Subsidiaries other than
the Subsidiaries identified in Schedule 6.8.
     SECTION 6.9 Taxes. The Borrower, each of its Restricted Subsidiaries and
each of its Unrestricted Subsidiaries which is a member of the Borrower’s
consolidated U.S. federal income tax group has filed all federal tax returns and
reports and all material state tax returns and

36



--------------------------------------------------------------------------------



 



reports required by law to have been filed by it and has paid all taxes and
governmental charges thereby shown to be owing, except any such taxes or charges
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books except such returns and taxes for jurisdictions other than
the United States with respect to which the failure to file and pay such taxes
would not have a Material Adverse Effect.
     SECTION 6.10 Pension and Welfare Plans. During the twelve-consecutive-month
period prior to the date of the execution and delivery of this Agreement and
prior to the date of any Borrowing hereunder, no steps have been taken to
terminate any Pension Plan, and no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under section
302(f) of ERISA, in either case which could reasonably be expected to have a
Material Adverse Effect. No condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by the Borrower or any member of the Controlled Group of any liability, fine or
penalty which could reasonably be expected to result in a Material Adverse
Effect. As of the Effective Date, except as disclosed in Item 6.10 (“Employee
Benefit Plans”) of the Disclosure Schedule, neither the Borrower nor any member
of the Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.
     SECTION 6.11 Environmental Warranties and Compliance. The liabilities and
costs of the Borrower and its consolidated Restricted Subsidiaries related to
compliance with applicable Environmental Laws (as in effect on the date on which
this representation is made or deemed made) could not reasonably be expected to
have a Material Adverse Effect.
     SECTION 6.12 Regulation U. None of the Borrower and its Subsidiaries are
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Loans will be used for a purpose
which violates, or would be inconsistent with, Regulation U.
     SECTION 6.13 Accuracy of Information. No certificate, statement or other
information delivered herewith or hereto by or on behalf of the Borrower in
writing to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or in connection with any transaction contemplated
hereby contains any untrue statement of a fact or omits to state any fact known
to the Borrower or its Subsidiaries necessary to make the statements contained
herein or therein not misleading as of the date made or deemed made, except to
the extent that any untrue statement or omission could not reasonably be
expected to have a Material Adverse Effect; provided that, with respect to
projected information, the Borrower only represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
     SECTION 6.14 Use of Proceeds. The proceeds of each Borrowing shall be used
for the general corporate purposes of the Borrower and its Subsidiaries.

37



--------------------------------------------------------------------------------



 



ARTICLE VII
COVENANTS
     SECTION 7.1 Affirmative Covenants. The Borrower agrees with the
Administrative Agent and each Lender that, until all Commitments have terminated
and all Obligations have been paid and performed in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower will perform the obligations set forth in this
Section 7.1.
     SECTION 7.1.1 Financial Information, Reports, Notices, etc. The Borrower
will furnish, or will cause to be furnished, to each Lender and the
Administrative Agent copies of the following financial statements, reports,
notices and information:
     (a) as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower,
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such Fiscal Quarter and consolidated statements of earnings and cash flow of
the Borrower and its Subsidiaries for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, certified by the chief financial Authorized Officer of the
Borrower as having been prepared in accordance with GAAP;
     (b) as soon as available and in any event within 90 days after the end of
each Fiscal Year of the Borrower, a copy of the annual audit report for such
Fiscal Year for the Borrower and its Subsidiaries, including therein
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such Fiscal Year and consolidated statements of earnings and cash flow of the
Borrower and its Subsidiaries for such Fiscal Year, in each case certified
(without any Impermissible Qualification) as having been prepared in accordance
with GAAP in a manner acceptable to the Administrative Agent and the Required
Lenders by independent public accountants of recognized national standing;
     (c) as soon as available and in any event at the time of each delivery of
financial reports under subsections (a) and (b) of this Section 7.1.1, a
certificate, executed by the chief financial Authorized Officer of the Borrower,
showing (in reasonable detail and with appropriate calculations and computations
in all respects satisfactory to the Administrative Agent) compliance with the
financial covenants set forth in Section 7.2.3;
     (d) promptly, and in any event within three Business Days after an
Authorized Officer of the Borrower or any of its Subsidiaries becomes aware of
the existence of the occurrence of each Default, a statement of the chief
executive officer or the chief financial Authorized Officer of the Borrower
setting forth details of such Default and the action which the Borrower has
taken and proposes to take with respect thereto;
     (e) promptly, and in any event within three Business Days after an
Authorized Officer of the Borrower or any of its Subsidiaries becomes aware of
(x) the occurrence of any adverse development with respect to any litigation,
action, proceeding, or labor controversy described in Section 6.7 which would
have or reasonably be expected to have a Material Adverse Effect, or (y) the
commencement of any material labor controversy, litigation, action, proceeding

38



--------------------------------------------------------------------------------



 



of the type described in Section 6.7 which would have or reasonably be expected
to have a Material Adverse Effect, notice thereof and copies of all
documentation relating thereto requested by the Administrative Agent or any
Lender;
     (f) promptly after the sending or filing thereof, copies of all reports and
registration statements which the Borrower or any of its Subsidiaries files with
the Securities and Exchange Commission or any national securities exchange;
     (g) immediately upon becoming aware of the institution of any steps by the
Borrower or any other Person to terminate any Pension Plan, or the failure to
make a required contribution to any Pension Plan if such failure is sufficient
to give rise to a Lien under section 302(f) of ERISA, or the taking of any
action with respect to a Pension Plan which could result in the requirement that
the Borrower furnish a bond or other security to the PBGC or such Pension Plan,
or the occurrence of any event with respect to any Pension Plan which could
result in the incurrence by the Borrower of any liability, fine or penalty, or
any increase in the contingent liability of the Borrower with respect to any
post-retirement Welfare Plan benefit which would have or could reasonably be
expected to have a Material Adverse Effect, notice thereof and copies of all
documentation relating thereto; and
     (h) such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request.
To the extent any documents which are required to be delivered pursuant to
Section 7.1.1 are included in materials otherwise filed with the SEC, such
documents may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the following website address: www.nobleenergyinc.com; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of any such documents and the
Administrative Agent shall give prompt notice to the Lenders of the receipt by
the Administrative Agent of such notice. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the compliance certificates required by Section 7.1.1 to the Administrative
Agent. Except for such compliance certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
     SECTION 7.1.2 Compliance with Laws, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all Laws, such compliance to include,
without limitation: (a) the maintenance and preservation of its corporate
existence and qualification as a foreign corporation, (b) the payment, before
the same become delinquent, of all taxes, assessments and

39



--------------------------------------------------------------------------------



 



governmental charges imposed upon it or upon its property except to the extent
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books and (c) all Environmental Laws; except; in each case, where the failure to
so comply would not have or would not reasonably be expected to have a Material
Adverse Effect.
     SECTION 7.1.3 Maintenance of Properties. The Borrower will, and will cause
each of its Restricted Subsidiaries to, maintain, preserve, protect and keep its
properties in good repair, working order and condition (ordinary wear and tear
excepted), and make necessary and proper repairs, renewals and replacements so
that its business carried on in connection therewith may be properly conducted
at all times unless the Borrower determines in good faith that the continued
maintenance of any of its properties is no longer economically desirable or
unless failure to so preserve, maintain, protect or keep its properties would
not reasonably be expected to have a Material Adverse Effect.
     SECTION 7.1.4 Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain or cause to be maintained with responsible
insurance companies insurance with respect to its properties and business
against such casualties and contingencies and of such types and in such amounts
as is customary in the case of similar businesses in similar locations.
     SECTION 7.1.5 Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep books and records which accurately reflect, in
accordance with GAAP, all of its business affairs and transactions and permit
the Administrative Agent or its representatives, at reasonable times and
intervals and upon reasonable prior notice to the Borrower, to visit all of its
offices, to discuss its financial matters with its officers and employees and to
examine any of its books or other corporate records; provided, however, that
prior notice to the Borrower shall not be required if an Event of Default has
occurred or is continuing.
     SECTION 7.1.6 Conduct of Business. The Borrower will, and will cause each
Restricted Subsidiary to, cause all material properties and businesses to be
regularly conducted, operated, maintained and developed in a good and
workmanlike manner, as would a prudent operator and in accordance with all
applicable federal, state and local laws, rules and regulations, except for any
failure to so operate, maintain and develop that could not reasonably be
expected to have a Material Adverse Effect.
     SECTION 7.1.7 Subsidiaries; Unrestricted Subsidiaries. The Borrower shall:
     (a) if any additional Subsidiary is formed or acquired after the Effective
Date, notify the Administrative Agent thereof and whether such Subsidiary is an
Unrestricted Subsidiary or a Restricted Subsidiary in compliance with
requirements of clauses (i) and (ii) of Section 7.1.8(b).
     (b) cause the management, business and affairs of the Borrower and its
Restricted Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Unrestricted Subsidiaries to creditors and potential creditors
thereof and by not permitting Properties of the Borrower and its respective
Subsidiaries to be commingled) so that each Unrestricted Subsidiary that is a

40



--------------------------------------------------------------------------------



 



corporation will be treated as a corporate entity separate and distinct from the
Borrower and the Restricted Subsidiaries;
     (c) except as permitted by Section 7.2.5, will not, and will not permit any
of the Restricted Subsidiaries to incur any Guaranteed Liabilities in respect of
any Indebtedness of any of the Unrestricted Subsidiaries; and
     (d) will not permit any Unrestricted Subsidiary to hold any equity or other
ownership interest in, or any Indebtedness of, any Restricted Subsidiary.
     SECTION 7.1.8 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.
     (a) Unless designated as an Unrestricted Subsidiary on Schedule 6.8 as of
the date of this Agreement or thereafter in writing to the Administrative Agent
pursuant to Section 7.1.7, any Person that becomes a Subsidiary of the Borrower
or any of its Restricted Subsidiaries shall be classified as a Restricted
Subsidiary.
     (b) The Borrower may (x) designate any Subsidiary (including a newly formed
or newly acquired Subsidiary) as an Unrestricted Subsidiary or (y) merge a
Restricted Subsidiary with an Unrestricted Subsidiary in which such Restricted
Subsidiary is not the surviving entity only if (i) the representations and
warranties of the Borrower and its Restricted Subsidiaries contained in each of
the Loan Documents are true and correct on and as of such date as if made on and
as of the date of such designation or merger (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date),
(ii) after giving effect to such designation or merger, no Default or Event of
Default would exist, and (iii) in the case of a Subsidiary which is already
classified as a Restricted Subsidiary or a merger of a Restricted Subsidiary
with an Unrestricted Subsidiary in which such Restricted Subsidiary is not the
surviving entity, the Borrower has obtained the prior written consent of the
Administrative Agent and the Required Lenders to such designation or merger.
Except as provided in this Section, no Restricted Subsidiary may be designated
as an Unrestricted Subsidiary or may merge with an Unrestricted Subsidiary.
     (c) The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if after giving effect to such designation, (i) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct on and as of such
date as if made on and as of the date of such designation (or, if stated to have
been made expressly as of an earlier date, were true and correct as of such
date), and (ii) after giving effect to such designation, no Default or Event of
Default would exist.
     SECTION 7.2 Negative Covenants. The Borrower agrees with the Administrative
Agent and each Lender that, until all Commitments have terminated and all
Obligations have been paid and performed in full and all Letters of Credit shall
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Borrower will perform the obligations set forth in this Section 7.2.
     SECTION 7.2.1 Business Activities. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, engage in any business activity
if, as a result thereof, the

41



--------------------------------------------------------------------------------



 



Borrower and its Restricted Subsidiaries taken as a whole would no longer be
principally engaged in the business of oil, gas and energy exploration,
development, production, processing and marketing and such activities as may be
incidental or related thereto.
     SECTION 7.2.2 Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, revenues or assets, whether now owned or hereafter
acquired, except:
     (a) Liens securing payment of the Obligations, granted pursuant to any Loan
Document;
     (b) Liens for taxes, assessments or other governmental charges or levies
not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;
     (c) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;
     (d) Liens incurred in the ordinary course of business in connection with
workmen’s compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure performance of tenders, statutory
obligations, leases and contracts (other than for borrowed money) entered into
in the ordinary course of business or to secure obligations on surety or appeal
bonds;
     (e) judgment Liens in existence less than 30 days after the entry thereof
or with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies;
     (f) Liens in favor of the United States of America or any state thereof or
any department, agency, instrumentality or political subdivision of any such
jurisdiction to secure partial, progress, advance or other payments pursuant to
any contract or statute;
     (g) Liens required by any contract or statute in order to permit the
Borrower or a Restricted Subsidiary to perform any contract or subcontract made
by it with or at the request of the United States of America, any state or any
department, agency or instrumentality or political subdivision of either;
     (h) Liens which exist prior to the time of acquisition upon any assets
acquired by the Borrower or any Restricted Subsidiary (including Liens on assets
of any Person at the time of the acquisition of the capital stock or assets of
such Person or a merger with or consolidation with such Person by the Borrower
or a Restricted Subsidiary), provided that (i) the Lien shall attach solely to
the assets so acquired (or of the Person so acquired, merged or consolidated),
and (ii) in the case of Liens securing Indebtedness the aggregate principal
amount of all Indebtedness of Restricted Subsidiaries secured by such Liens
shall be permitted by the limitations set forth in Section 7.2.5;

42



--------------------------------------------------------------------------------



 



     (i) Liens securing Indebtedness owing by any Restricted Subsidiary to the
Borrower;
     (j) Liens under operating agreements, unitization agreements, pooling
orders, and similar arrangements;
     (k) Liens set forth on Schedule 7.2 which are existing on the Effective
Date;
     (l) Liens on debt of or equity interests in a Person that is not a
Restricted Subsidiary;
     (m) Any extension, renewal or replacement (or successive extensions,
renewals or replacements), in whole or in part, of any Lien referred to in the
foregoing clauses of this Section or of any Indebtedness secured thereby;
provided that in the case of Liens securing Indebtedness, the principal amount
of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement
and that such extension, renewal or replacement Lien shall be limited to all or
part of substantially the same property or revenue subject of the Lien extended,
renewed or replaced (plus improvements on such property); and
     (n) additional Liens upon assets of the Borrower and its Restricted
Subsidiaries created after the date hereof, provided that (i) the aggregate
Indebtedness secured thereby and incurred on or after the date hereof shall not
exceed ten percent (10%) of Stockholders’ Equity in the aggregate at any one
time outstanding and (ii) that such Liens do not encumber or attach to any
equity interest in a Restricted Subsidiary.
     SECTION 7.2.3 Financial Covenants. The Borrower will not:
     (a) EBITDAX to Total Interest Expense. Permit the ratio of EBITDAX to Total
Interest Expense for any consecutive period of four fiscal quarters ending on
the last day of a fiscal quarter to be less than 4.0:1.0.
     (b) Total Debt to Capitalization. Permit the Total Debt to Capitalization
Ratio, expressed as a percentage, to exceed 60% at any time.
     SECTION 7.2.4 Restricted Payments, etc. On and at all times after the
Effective Date, the Borrower will not declare, pay or make any dividend or
distribution (in cash, property or obligations) on any shares of any class of
capital stock (now or hereafter outstanding) of the Borrower or on any warrants,
options or other rights with respect to any shares of any class of capital stock
(now or hereafter outstanding) of the Borrower (other than dividends or
distributions payable in its common stock or warrants to purchase its common
stock or splitups or reclassifications of its stock into additional or other
shares of its common stock) or apply, or permit any of its Restricted
Subsidiaries to apply, any of its funds, property or assets to the purchase,
redemption, sinking fund or other retirement of, or agree or permit any of its
Restricted Subsidiaries to purchase or redeem, any shares of any class of
capital stock (now or hereafter outstanding) of the Borrower, or warrants,
options or other rights with respect to any shares of any class of capital stock
(now or hereafter outstanding) of the Borrower, if, after giving effect thereto,
an Event of Default shall have occurred and be continuing or been caused
thereby.

43



--------------------------------------------------------------------------------



 



     SECTION 7.2.5 Indebtedness. The Borrower will not permit any of its
Restricted Subsidiaries to contract, create, incur or assume any Indebtedness,
except:
     (i) Indebtedness of a Restricted Subsidiary owed to the Borrower or an
other Restricted Subsidiary;
     (ii) Indebtedness of a Restricted Subsidiary which exists prior to the time
of the acquisition of such Subsidiary by the Borrower or any Restricted
Subsidiary (including Indebtedness at the time of the acquisition of the capital
stock or assets of such Person or a merger with or consolidation with such
Person by the Borrower or a Restricted Subsidiary) and any extensions, renewals
or replacements of such Indebtedness, provided that the aggregate principal
amount of such Indebtedness and any extensions, renewals or replacements thereof
shall not exceed the principal amount of such Indebtedness at the time such
Person becomes a Subsidiary; and
     (iii) other Indebtedness in an aggregate amount not to exceed an amount
equal to five percent (5%) of Stockholders’ Equity.
     SECTION 7.2.6 Consolidation, Merger, etc. The Borrower will not liquidate
or dissolve, nor consolidate with, or merge into or with, any other Person
except (a) any Restricted Subsidiary and (b) so long as no Event of Default has
occurred and is continuing or would occur after giving effect thereto, any other
Person, in either case so long as the Borrower is the surviving entity.
     SECTION 7.2.7 Negative Pledges, Restrictive Agreements, etc. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, enter into
any agreement (excluding this Agreement, any other Loan Document and any
agreement governing any Indebtedness not prohibited under this Agreement)
prohibiting the creation or assumption of any Lien upon its material properties,
revenues or assets, whether now owned or hereafter acquired, or the ability of
the Borrower to amend or otherwise modify this Agreement or any other Loan
Document. The foregoing shall not prohibit agreements entered into or acquired
in the ordinary course of business regarding specific properties or assets which
restrict or place conditions on the transfer of, or the creation of a Lien on
such properties or assets or the revenues derived therefrom, but which do not
affect other unrelated properties, assets or revenues. The Borrower will not and
will not permit any of its Restricted Subsidiaries to enter into any agreement
prohibiting the ability of any Restricted Subsidiary to make any payments,
directly or indirectly, to the Borrower by way of dividends, advances,
repayments of loans or advances, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments, or
any other agreement or arrangement which restricts the ability of any such
Restricted Subsidiary to make any payment, directly or indirectly, to the
Borrower.
ARTICLE VIII
EVENTS OF DEFAULT
     SECTION 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.

44



--------------------------------------------------------------------------------



 



     SECTION 8.1.1 Non-Payment of Obligations. The Borrower shall default in the
payment or prepayment when due of any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement, or the Borrower shall default (and
such default shall continue unremedied for a period of five days) in the payment
when due of any interest on any Loan, of any fee hereunder or of any other
Obligation.
     SECTION 8.1.2 Breach of Warranty. Any representation or warranty of the
Borrower made or deemed to be made hereunder or in any other Loan Document
executed by it or any certificates delivered pursuant to Article V is or shall
be incorrect in any material respect when made or deemed made.
     SECTION 8.1.3 Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any of its
obligations under Sections 7.1.1(d), 7.2.2, 7.2.3, 7.2.6 or 7.2.7; provided that
the imposition of any non-consensual Lien that is not permitted to exist
pursuant to Section 7.2.2 shall not be deemed to constitute an Event of Default
hereunder until thirty (30) days after the date of such imposition.
     SECTION 8.1.4 Non-Performance of Other Covenants and Obligations. The
Borrower shall default in the due performance and observance of any other
provision contained herein (not constituting an Event of Default under the
preceding provisions of this Section 8.1) or any other Loan Document executed by
it, and such default shall continue unremedied for a period of 30 days after
notice thereof shall have been given to the Borrower by the Administrative
Agent.
     SECTION 8.1.5 Default on Other Indebtedness. A default shall occur in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness (other than Indebtedness
described in Section 8.1.1) of the Borrower or any of its Restricted
Subsidiaries, or of any reimbursed obligation in respect of letters of credit
for which the Borrower or any of its Restricted Subsidiaries is an account
party, in any case having a principal amount, individually or in the aggregate,
in excess of $75,000,000, or a default shall occur in the performance or
observance of any obligation or condition with respect to such Indebtedness or
reimbursement obligation if the effect of such default is to accelerate the
maturity of any such Indebtedness or reimbursement obligation or such default
shall continue unremedied for any applicable period of time sufficient to permit
the holder or holders of such Indebtedness or reimbursement obligation, or any
trustee or agent for such holders, to cause such Indebtedness to become due and
payable prior to its expressed maturity.
     SECTION 8.1.6 Judgments. Any judgment or order for the payment of money in
excess of $75,000,000 shall be rendered against the Borrower or any of its
Restricted Subsidiaries if such excess is not fully covered by valid and
collectible insurance in respect thereof, the payment of which is not being
disputed or contested by the insurer or the insurers, and either (i) proper or
valid enforcement or levying proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) such judgment or order shall
continue unsatisfied and unstayed for a period of thirty (30) consecutive days.
     SECTION 8.1.7 Pension Plans. Any of the following events shall occur with
respect to any Pension Plan (a) the institution of any steps by the Borrower,
any member of its

45



--------------------------------------------------------------------------------



 



Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan in excess of $75,000,000; or (b) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien under section 302(f) of ERISA to the extent such action could
reasonably be expected to have a Material Adverse Effect.
     SECTION 8.1.8 Change in Control. Any Change in Control shall occur.
     SECTION 8.1.9 Bankruptcy, Insolvency, etc. The Borrower or any of its
Restricted Subsidiaries shall (a) become insolvent or generally fail to pay, or
admit in writing its inability or unwillingness to pay, debts as they become
due; (b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower or any of its
Restricted Subsidiaries or any substantial portion of the property of any
thereof, or make a general assignment for the benefit of creditors; (c) in the
absence of such application, consent or acquiescence, permit or suffer to exist
the appointment of a trustee, receiver, sequestrator or other custodian for the
Borrower or any of its Restricted Subsidiaries or for a substantial part of the
property of any thereof, and such trustee, receiver, sequestrator or other
custodian shall not be discharged within 60 days, provided that the Borrower and
each Restricted Subsidiary hereby expressly authorizes the Administrative Agent
and each Lender to appear in any court conducting any relevant proceeding during
such 60-day period to preserve, protect and defend their rights under the Loan
Documents; (d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of its Restricted Subsidiaries,
and, if any such case or proceeding is not commenced by the Borrower or such
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
the Borrower or such Restricted Subsidiary or shall result in the entry of an
order for relief or shall remain for 60 days undismissed, provided that the
Borrower and each Restricted Subsidiary hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting any such
case or proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents; or (e) take any corporate action
authorizing, or in furtherance of, any of the foregoing.
     SECTION 8.2 Action if Bankruptcy. If any Event of Default described in
Section 8.1.9 shall occur with respect to the Borrower or any Restricted
Subsidiary, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Borrowings and
all other Obligations shall automatically be and become immediately due and
payable, without notice or demand.
     SECTION 8.3 Action if Other Event of Default. If any Event of Default
(other than any Event of Default described in Section 8.1.9 with respect to the
Borrower or any Restricted Subsidiary) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent, upon the
direction of the Required Lenders, shall by notice to the Borrower declare all
or any portion of the outstanding principal amount of the Borrowings and other
Obligations to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of such Loans and
other Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without

46



--------------------------------------------------------------------------------



 



further notice, demand or presentment, as the case may be, and/or the
Commitments shall terminate.
ARTICLE IX
THE AGENTS
     SECTION 9.1 Actions. Each Lender and each Issuing Bank hereby appoints
(i) JPMCB as the Administrative Agent under this Agreement and each other Loan
Document, (ii) WACHOVIA BANK, NATIONAL ASSOCIATION and THE ROYAL BANK OF
SCOTLAND PLC, as Co-Syndication Agents under this Agreement and each other Loan
Document, and (iii) DEUTSCHE BANK SECURITIES INC. and CITIBANK, N.A., as
Co-Documentation Agents under this Agreement and each other Loan Document. Each
Lender authorizes the Administrative Agent to act on behalf of such Lender under
this Agreement and each other Loan Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section or as otherwise
advised by counsel), to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof, together with such powers as may be reasonably incidental
thereto. Each Lender acknowledges that none of the Co-Syndication Agents or the
Co-Documentation Agents have any duties or obligations under this Agreement or
any other Loan Document in connection with their capacity as either a
Co-Syndication Agent or a Co-Documentation Agent, respectively. Each Lender
hereby indemnifies (which indemnity shall survive any termination of this
Agreement) each of the Agents, pro rata according to such Lender’s Percentage,
WHETHER OR NOT RELATED TO ANY SINGULAR, JOINT OR CONCURRENT NEGLIGENCE OF THE
AGENTS, from and against any and all liabilities, obligations, losses, damages,
claims, costs or expenses of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against, any Agent in any way relating
to or arising out of this Agreement and any other Loan Document, including
reasonable attorneys’ fees, and as to which such Agent is not reimbursed by the
Borrower; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, claims, costs or
expenses which are determined by a court of competent jurisdiction in a final
proceeding to have resulted solely from such Agent’s gross negligence or willful
misconduct. None of the Agents shall be required to take any action hereunder or
under any other Loan Document, or to prosecute or defend any suit in respect of
this Agreement or any other Loan Document, unless it is indemnified hereunder to
its satisfaction. If any indemnity in favor of any Agent shall be or become
inadequate, in such Agent’s determination, as the case may be, such Agent may
call for additional indemnification from the Lenders and cease to do the acts
indemnified against hereunder until such additional indemnity is given.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, none of the Agents shall have any
duties or responsibilities, except as expressly set forth herein, nor shall any
of the Agents have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any of the Agents.
     SECTION 9.2 Funding Reliance, etc. Unless the Administrative Agent shall
have been notified by telephone, confirmed in writing, by any Lender by 5:00
p.m., Central time, on

47



--------------------------------------------------------------------------------



 



the day prior to a Borrowing (except with respect to a Borrowing comprised of
Base Rate Loans, in which case notice shall be given no later than 12:00 noon,
Central time, on the date of the proposed Borrowing) that such Lender will not
make available the amount which would constitute its Percentage of such
Borrowing on the date specified therefor, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent and,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If and to the extent that such Lender shall not have made such amount
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date the
Administrative Agent made such amount available to the Borrower to the date such
amount is repaid to the Administrative Agent, at the Federal Funds Rate.
     SECTION 9.3 Exculpation. None of the Agents and their respective directors,
officers, employees or agents shall be liable to any Lender for any action taken
or omitted to be taken by it under this Agreement or any other Loan Document, or
in connection herewith or therewith, except for its own willful misconduct or
gross negligence, nor responsible for any recitals or warranties herein or
therein, nor for the effectiveness, enforceability, validity or due execution of
this Agreement or any other Loan Document, nor to make any inquiry respecting
the performance by the Borrower of its obligations hereunder or under any other
Loan Document. Any such inquiry which may be made by any Agent shall not
obligate it to make any further inquiry or to take any action. Each of the
Agents shall be entitled to rely upon advice of counsel concerning legal matters
and upon any notice, consent, certificate, statement or writing which such Agent
believes to be genuine and to have been presented by a proper Person.
     SECTION 9.4 Successor. Any of the Agents may resign as such at any time
upon at least 30 days’ prior notice to the Borrower and all Lenders. If the
Administrative Agent at any time shall resign, the Required Lenders may appoint
another Lender as the successor Administrative Agent which shall thereupon
become the Administrative Agent hereunder. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent, which shall be one of the Lenders or a commercial banking institution
organized under the laws of the U.S. (or any State thereof) or a U.S. branch or
agency of a commercial banking institution, and having a combined capital and
surplus of at least $500,000,000. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall be entitled to receive from the retiring
Administrative Agent such documents of transfer and assignment as such successor
Administrative Agent may reasonably request, and shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After a retiring
Administrative Agent’s resignation hereunder as a Administrative Agent, the
provisions of this Article IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent under this
Agreement, and Section 10.4 (and, with respect to the Administrative Agent,
Section 10.3) shall continue to inure to its benefit.

48



--------------------------------------------------------------------------------



 



     SECTION 9.5 Loans by the Agents. Each of the Agents shall have the same
rights and powers with respect to the Loans made by it or any of its Affiliates
and may exercise the same as if it were not a Agent. Each of the Agents and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not a Agent hereunder.
     SECTION 9.6 Credit Decisions. Each Lender and Issuing Bank acknowledges
that it has made its own credit decision to extend its Commitments hereunder
(i) independently of each of the Agents, each other Lender and each other
Issuing Bank, and (ii) based on such Lender’s or Issuing Bank’s review of the
financial information of the Borrower, this Agreement, the other Loan Documents
(the terms and provisions of which being satisfactory to such Lender) and such
other documents, information and investigations as such Lender has deemed
appropriate. Each Lender and Issuing Bank also acknowledges that it will
continue to make its own credit decisions as to exercising or not exercising
from time to time any rights and privileges available to it under this Agreement
or any other Loan Document (i) independently of each of the Agents, each other
Lender and each other Issuing Bank, and (ii) based on such other documents,
information and investigations as it shall deem appropriate at any time.
     SECTION 9.7 Copies, etc. The Administrative Agent shall give prompt notice
to each Lender of each notice or request required or permitted to be given to
the Administrative Agent by the Borrower pursuant to the terms of this Agreement
(unless concurrently delivered to the Lenders by the Borrower). The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from the Borrower for distribution to the Lenders by the
Administrative Agent in accordance with the terms of this Agreement.
ARTICLE X
MISCELLANEOUS PROVISIONS
     SECTION 10.1 Waivers, Amendments, etc. The provisions of this Agreement and
of each other Loan Document may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Borrower and the Required Lenders; provided, however, that no such
amendment, modification or waiver which would: (a) modify any requirement
hereunder that any particular action be taken by all the Lenders or by the
Required Lenders shall be effective unless consented to by each Lender;
(b) modify the first sentence of Section 4.8, Section 4.9 or this Section 10.1,
change the definition of “Required Lenders”, reduce any fees described in
Article III or, except in the manner set forth in Section 2.10, extend the
Maturity Date, shall be made without the consent of each Lender; (c) except in
the manner set forth in Section 2.10, extend the due date for, or reduce the
amount of, any scheduled repayment or prepayment of principal of or interest on
any Loan or LC Disbursement (or reduce the principal amount of or rate of
interest on any Loan or LC Disbursement) shall be made without the consent of
the Lender which made such Loan or is otherwise affected thereby; or (d) affect
adversely the interests, rights or obligations of any Agent as an Agent shall be
made without the consent of such Agent; provided, further, that no such
amendment, modification or waiver which would either increase any Commitment,
the Commitment Amount or the Percentage of any Lender, or modify the rights,
duties or obligations of any Agent or Issuing Bank, shall be effective without
the consent of such Lender, such Agent

49



--------------------------------------------------------------------------------



 



or such Issuing Bank, as applicable. No failure or delay on the part of the
Administrative Agent, any Lender or any Issuing Bank in exercising any power or
right under this Agreement or any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. No notice to or demand on the Borrower in any case shall entitle
it to any notice or demand in similar or other circumstances. No waiver or
approval by the Administrative Agent, any Lender or any Issuing Bank under this
Agreement or any other Loan Document shall, except as may be otherwise stated in
such waiver or approval, be applicable to subsequent transactions. No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.
     SECTION 10.2 Notices.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

                  (i)   if to the Borrower, to:
 
                    Noble Energy, Inc.         350 Glenborough, Suite 100      
  Houston, TX 77067
 
      Attention:   Gerald Stevenson
 
      Telephone No.:   (281) 872-3107
 
      Facsimile No.:   (281) 872-3121
 
                (ii)   if to the Administrative Agent, to:
 
                    JPMorgan Chase Bank, N.A.         Agency Services        
1111 Fannin Street, 10th Floor         Houston, Texas 77002
 
      Attention:   Rose Salvacion
 
      Telephone No.:   (713) 750-2501
 
      Facsimile No.:   (713) 427-6307
 
                    With a copy to:
 
                    JPMorgan Chase Bank, N.A.         Global Oil & Gas Group    
    600 Travis, 20th Floor         Houston, Texas 77002
 
      Attention:   Peter Licalzi
 
      Telephone No.:   713-216-8869
 
      Facsimile No.:   713-216-4117
 
                    And in connection with business-related matters, with a copy
to:

50



--------------------------------------------------------------------------------



 



                      JPMorgan Chase Bank, N.A.         Global Oil & Gas Group  
      600 Travis, 20th Floor         Houston, Texas 77002
 
      Attention:   Robert C. Mertensotto
 
      Telephone No.:   713-216-4147
 
      Facsimile No.:   713-216-8870

     (iii) if to any Co-Syndication Agent, any Co-Documentation Agent, any
Issuing Bank or any other Lender, to it at its address (or telecopy number)
provided to the Administrative Agent and the Borrower or as set forth in its
Administrative Questionnaire.
     (b) Notices and other communications to the Lenders or Issuing Bank
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender or Issuing Bank. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     SECTION 10.3 Payment of Costs, Expenses and Taxes. The Borrower agrees to
pay on demand all reasonable out-of-pocket costs and expenses of (i) the
Administrative Agent (including, without limitation, the reasonable fees and
out-of-pocket expenses of Mayer, Brown, Rowe & Maw LLP) in connection with the
preparation, negotiation, execution, delivery, syndication and administration of
this Agreement and of each other Loan Document, including schedules and
exhibits, and any amendments, waivers, consents, supplements or other
modification to this Agreement or any other Loan Document, (ii) an Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder, and (iii) the Administrative
Agent, any Issuing Bank and the Lenders in connection with the enforcement by
the Lenders, any Issuing Bank or the Administrative Agent of, or the protection
of rights under, this Agreement and each other Loan Document. The Administrative
Agent, the other Agents, the Arranger, each Issuing Bank and each Lender agree
to the extent feasible, and to the extent a conflict of interest does not exist
in the reasonable opinion of the Administrative Agent, the other Agents, the
Arranger, any Issuing Bank or any Lender, to use one law firm in each
jurisdiction in connection with the foregoing, to the extent they seek
reimbursement for the expenses thereof from the Borrower. Each Lender agrees to
reimburse the Administrative Agent and each Issuing Bank on demand for such
Lender’s pro rata share (based upon its respective Percentage) of any such costs
or expenses not paid by the Borrower. In addition, the Borrower agrees to pay,
and to save the Administrative Agent, the other Agents, the Arranger, any
Issuing Bank and the Lenders harmless from all liability for, any

51



--------------------------------------------------------------------------------



 



stamp or other taxes which may be payable in connection with the execution or
delivery of this Agreement, the Borrowings hereunder, or of any other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith.
     SECTION 10.4 Indemnification. In consideration of the execution and
delivery of this Agreement by each Lender and Issuing Bank and the extension of
the Commitments, the Borrower hereby indemnifies, exonerates and holds each
Agent, the Arranger, each Issuing Bank and each Lender and each of their
respective officers, directors, employees and agents (collectively, the
“Indemnified Parties”), WHETHER OR NOT RELATED TO ANY NEGLIGENCE OF THE
INDEMNIFIED PARTIES, free and harmless from and against any and all actions,
causes of action, suits, losses, costs, liabilities and damages, and expenses
incurred in connection therewith (irrespective of whether any such Indemnified
Party is a party to the action for which indemnification hereunder is sought),
whether brought by a third party or by the Borrower and regardless of whether
any Indemnified Party is a party thereto, including reasonable attorneys’ fees
and disbursements (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them as a result of, or arising out of, or
relating to any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Loan or Letter of Credit; the
entering into and performance of this Agreement and any other Loan Document by
any of the Indemnified Parties; any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), any investigation, litigation or proceeding related to any acquisition
or proposed acquisition by the Borrower or any of its Restricted Subsidiaries of
all or any portion of the stock or assets of any Person, whether or not such
Agent, the Arranger, such Issuing Bank or such Lender is party thereto; any
investigation, litigation or proceeding related to any environmental cleanup,
audit, compliance or other matter relating to the protection of the environment
or the Release by the Borrower or any of its Restricted Subsidiaries of any
Hazardous Material; or the presence on or under, or the escape, seepage,
leakage, spillage, discharge, emission, discharging or releases from, any real
property owned or operated by the Borrower or any Subsidiary thereof of any
Hazardous Material (including any losses, liabilities, damages, injuries, costs,
expenses or claims asserted or arising under any Environmental Law), regardless
of whether caused by, or within the control of, the Borrower or such Subsidiary;
provided that such indemnity shall not, as to any Indemnified Party, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnified Party or (y) result from a claim brought
by the Borrower or any Subsidiary against an Indemnified Party for breach in bad
faith of such Indemnified Party’s obligations hereunder or under any other Loan
Document, if the Borrower or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. If and to the extent that the foregoing undertaking may
be unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
     SECTION 10.5 Survival. The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under
Section 9.1, shall in each case

52



--------------------------------------------------------------------------------



 



survive any termination of this Agreement, the payment in full of all
Obligations and the termination of all Commitments.
     SECTION 10.6 Severability. Any provision of this Agreement or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.
     SECTION 10.7 Headings. The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.
     SECTION 10.8 Governing Law; Entire Agreement. THIS AGREEMENT AND EACH OTHER
LOAN DOCUMENT SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAWS. This Agreement and the other Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
hereof and supersede any prior agreements, written or oral, with respect
thereto.
     SECTION 10.9 Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns (including any Affiliate of an Issuing Bank that issues
any Letter of Credit); provided, however, that: (a) the Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and all Lenders; and (b) the rights of sale,
assignment and transfer of the Lenders are subject to Section 10.10.
     SECTION 10.10 Sale and Transfer of Loans and Commitments; Participations in
Loans and Commitments. Each Lender may assign, or sell participations in, its
Loans and Commitments to one or more other Persons in accordance with this
Section.
     SECTION 10.10.1 Assignments. Any Lender (a) with the written consent of the
Borrower (provided that the consent of the Borrower shall not be required if an
Event of Default has occurred and is continuing) and the Administrative Agent
and each Issuing Bank (which consent of the Borrower, if applicable, and the
Administrative Agent and such Issuing Banks shall not be unreasonably delayed or
withheld), may at any time assign and delegate to one or more commercial banks
or other financial institutions, and (b) with notice to the Borrower and the
Administrative Agent, but without the consent of the Borrower, the
Administrative Agent or the Issuing Banks, may assign and delegate to any of its
Affiliates or to any other Lender, Lender Affiliate or Approved Fund (each
Person described in either of the foregoing clauses as being the Person to whom
such assignment and delegation is to be made, being hereinafter referred to as
an “Assignee Lender”), all or any fraction of such Lender’s total Loans and
Commitments (which assignment and delegation shall be of a constant, and not a
varying, percentage of all the assigning Lender’s Loans and Commitments and
which shall be of equal pro rata shares of the Facility) in a minimum aggregate
amount of $5,000,000 (or in a minimum amount of $1,000,000

53



--------------------------------------------------------------------------------



 



in the case of an assignment to an Approved Fund with respect to which such
Approved Fund plus the Lender or an Affiliate of such Lender who administers or
manages such Approved Fund plus other Approved Funds administered or managed by
the such Lender or an Affiliate of such Lender will then hold an amount of
$5,000,000 or more); provided, however, that any such Assignee Lender will
comply, if applicable, with the provisions contained in the last sentence of
Section 4.6 and further, provided, however, that, the Borrower and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned and delegated to
an Assignee Lender until (i) written notice of such assignment and delegation,
together with payment instructions, addresses and related information with
respect to such Assignee Lender, shall have been given to the Borrower and the
Administrative Agent by such Lender and such Assignee Lender, (ii) such Assignee
Lender shall have executed and delivered to the Borrower and the Administrative
Agent a Lender Assignment Agreement, accepted by the Administrative Agent,
(iii) such Assignee Lender shall have delivered to the Administrative Agent an
Administrative Questionnaire, and (iii) the processing fees described below
shall have been paid. For the purposes of this Section 10.10.1, the term
“Approved Fund” has the following meaning:
““Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.”
     From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and
(y) the assignor Lender, to the extent that rights and obligations hereunder
have been assigned and delegated by it in connection with such Lender Assignment
Agreement, shall be released from its obligations hereunder and under the other
Loan Documents. Accrued interest on that part of the predecessor Loans and
Commitments, and accrued fees, shall be paid as provided in the Lender
Assignment Agreement. Accrued interest on that part of the predecessor Loans and
Commitments shall be paid to the assignor Lender. Accrued interest and accrued
fees shall be paid at the same time or times provided in this Agreement. Such
assignor Lender or such Assignee Lender must also pay a processing fee to the
Administrative Agent upon delivery of any Lender Assignment Agreement in the
amount of $3,500. Any attempted assignment and delegation not made in accordance
with this Section shall be null and void.
     SECTION 10.10.2 Participations. Any Lender may at any time sell to one or
more commercial banks or other Persons (each of such commercial banks and other
Persons being herein called a “Participant”) participating interests in any of
the Loans, Commitments or other interests of such Lender hereunder; provided,
however, that (a) no participation contemplated in this Section 10.10 shall
relieve such Lender from its Commitments or its other obligations hereunder or
under any other Loan Document, (b) such Lender shall remain solely responsible
for the performance of its Commitments and such other obligations, (c) the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection

54



--------------------------------------------------------------------------------



 



with such Lender’s rights and obligations under this Agreement and each of the
other Loan Documents, (d) no Participant, unless such Participant is an
Affiliate of such Lender, or is itself a Lender, shall be entitled to require
such Lender to take or refrain from taking any action hereunder or under any
other Loan Document, except that such Lender may agree with any Participant that
such Lender will not, without such Participant’s consent, take any actions of
the type described in clause (b) or (c) of Section 10.1, and (e) the Borrower
shall not be required to pay any amount under Section 4.6 that is greater than
the amount which it would have been required to pay had no participating
interest been sold. The Borrower acknowledges and agrees that each Participant,
for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9 and 10.4, shall be
considered a Lender; provided that this sentence shall not obligate the Borrower
to pay more under such Sections that it would be obligated to pay had no such
participation been granted.
     SECTION 10.10.3 Pledge by Lender. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     SECTION 10.11 Other Transactions. Nothing contained herein shall preclude
the Administrative Agent or any other Lender from engaging in any transaction,
in addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Affiliates in which the Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.
     SECTION 10.12 Confidentiality. Each of the Agents, the Issuing Banks and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or self-regulatory body, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any hedging agreement, (g) with the consent of
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section by any Person or (ii) becomes
available to any Agent or any Lender on a nonconfidential basis from a source
other than Borrower or any of its Affiliates. For the purposes of this Section,
“Information” means all information received from Borrower or its Affiliate
relating to Borrower and its Subsidiaries or their business, other than any such
information that is available to any Agent or any Lender on a nonconfidential
basis prior to disclosure by Borrower or any of its Affiliates. Any Person
required to maintain the

55



--------------------------------------------------------------------------------



 



confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     SECTION 10.13 Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS
OR THE BORROWER SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE
STATE OF TEXAS OR NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS OR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE
BORROWER, THE ADMINISTRATIVE AGENT, AND EACH LENDER HEREBY EXPRESSLY AND
IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS OR
NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
TEXAS OR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREE TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. THE BORROWER, THE
ADMINISTRATIVE AGENT, AND EACH LENDER FURTHER IRREVOCABLY CONSENT TO THE SERVICE
OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF TEXAS. THE BORROWER, THE ADMINISTRATIVE AGENT, AND EACH
LENDER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE
EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.
     SECTION 10.14 Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS
AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN

56



--------------------------------------------------------------------------------



 



DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS OR THE
BORROWER. THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS ENTERING INTO
THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.
     SECTION 10.15 USA Patriot Act Notice. Each Lender, each Issuing Bank and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the USA Patriot Act.
     SECTION 10.16 Waiver of Notice. By execution of this Agreement, each Lender
which is a Lender under (i) the Existing 2005 Credit Facility, (ii) the Existing
2004 Credit Facility and/or (iii) the Existing 2001 Credit Facility, hereby
(A) consents to the waiver of the requirement under Section 2.3 — Voluntary
Reduction of Commitment Amount under each applicable credit facility for three
Business Days’ prior notice for the voluntary reduction of the “Commitment
Amount” under such credit facility and (B) agrees to permit the Borrower to
provide same day notice of a voluntary reduction of the “Commitment Amount”
under each of the Existing 2005 Credit Facility, the Existing 2004 Credit
Facility and the Existing 2001 Credit Facility.
     SECTION 10.17 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[SIGNATURES BEGIN ON FOLLOWING PAGE]

57



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

                  NOBLE ENERGY, INC., as the Borrower
 
           
 
  By:                  
 
  Name:       Chris Tong
 
  Title:       Senior Vice President and Chief Financial Officer

S - 1
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



              JPMORGAN CHASE BANK, N.A., individually as a Lender, as the
Administrative Agent and as an Issuing Bank
 
       
 
  By:    
 
            Name:     Title:

S - 2
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NATIONAL
ASSOCIATION, individually as
a Lender and as a Co-Syndication Agent
 
       
 
  By:    
 
            Name:     Title:

S - 3
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



              THE ROYAL BANK OF SCOTLAND PLC, individually as a Lender and as a
Co-Syndication Agent
 
       
 
  By:    
 
            Name:     Title:

S - 4
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



              DEUTSCHE BANK SECURITIES INC., individually as a Co-Documentation
Agent
 
       
 
  By:    
 
            Name:     Title:
 
       
 
  By:    
 
            Name:     Title:

              DEUTSCHE BANK AG NEW YORK BRANCH, individually as a Lender
 
       
 
  By:    
 
            Name:     Title:
 
       
 
  By:    
 
            Name:     Title:

S - 5
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



              CITIBANK, N.A., individually as a Lender and as a Co-Documentation
Agent
 
       
 
  By:    
 
            Name:     Title:

S - 6
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



              BARCLAYS BANK PLC, individually as a Lender
 
       
 
  By:    
 
            Name:     Title:

S - 7
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



              BNP PARIBAS, individually as a Lender
 
       
 
  By:    
 
            Name:     Title:
 
       
 
  By:    
 
            Name:     Title:

S - 8
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



              MIZUHO CORPORATE BANK, LTD., individually as a Lender
 
       
 
  By:    
 
            Name:     Title:

S - 9
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



              SOCIÉTÉ GÉNÉRALE, individually as a Lender
 
       
 
  By:    
 
            Name:     Title:

S - 10
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



              SUMITOMO MITSUI BANKING CORPORATION, individually as a Lender
 
       
 
  By:    
 
            Name:     Title:

S - 11
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



              THE BANK OF TOKYO-MITSUBISHI, LTD., individually as a Lender
 
       
 
  By:    
 
            Name:     Title:

S - 12
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., individually as a Lender
 
       
 
  By:    
 
            Name:     Title:

S - 13
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



              CALYON NEW YORK BRANCH, individually as a Lender
 
       
 
  By:    
 
            Name:     Title:
 
       
 
  By:    
 
            Name:     Title:

S - 14
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  DNB NOR BANK ASA, individually as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

S - 15
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL CORP., individually as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

S - 16
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, NA, individually as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

S - 17
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  HSBC BANK USA, NATIONAL
ASSOCIATION, individually as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

S - 18
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK, individually as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

S - 19
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC, individually as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

S - 20
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  KBC BANK N.V., individually as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

S - 21
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  HARRIS NESBITT FINANCING, INC., individually as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

S - 22
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  BAYERISCHE LANDESBANK, CAYMAN ISLANDS BRANCH,
individually as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

S - 23
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE FIRST BOSTON, acting through its Cayman Island
Branch, individually as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

S - 24
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY BANK, individually as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

S - 25
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK, individually as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

S - 26
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK, individually as a Lender    
 
           
h
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

S - 27
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION, individually as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

S - 28
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  ING CAPITAL LLC, individually as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

S - 29
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  COMPASS BANK, individually as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

S - 30
[SIGNATURE PAGE TO DECEMBER
2005 NOBLE ENERGY, INC. CREDIT
AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.5
BORROWING REQUEST

      JPMorgan Chase Bank, N.A., as Administrative Agent Agency Services 1111
Fannin Street, 10th Floor Houston, Texas 77002
Attention:
  Rose Salvacion
Telephone No.:
  (713) 750-2501
Facsimile No.:
  (713) 427-6307
 
    JPMorgan Chase Bank, N.A., as Administrative Agent Global Oil & Gas Group
600 Travis, 20th Floor Houston, Texas 77002
Attention:
  Peter Licalzi
Telephone:
  713-216-8869
Facsimile:
  713-216-4117

NOBLE ENERGY, INC.
Gentlemen and Ladies:
     This Borrowing Request is delivered to you pursuant to Section 2.5 of the
Credit Agreement, dated as of December 9, 2005 (as may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”), among
Noble Energy, Inc., a Delaware corporation (the “Borrower”), JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, together with any
successor(s) thereto in such capacity, the “Administrative Agent”), the various
other agents party thereto, and certain commercial lending institutions as are
or may become Lenders thereunder. Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Credit
Agreement.
     The Borrower hereby requests that a Loan be made in the aggregate principal
amount of $___on ___, ___as a [Eurodollar Loan having an Interest Period of
___months] [Base Rate Loan].
     The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the
Credit Agreement, each of the delivery of this Borrowing Request and the
acceptance by the Borrower of the proceeds of the Loans requested hereby
constitute a representation and warranty by the Borrower that, on the date of
such Loans, and before and after giving effect thereto and to the application of
the proceeds therefrom, all statements set forth in Section 5.2.1 are true and
correct in all material respects.
     The Borrower agrees that if prior to the time of the Borrowing requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will

              Exhibit 2.5 – Page 1    

 



--------------------------------------------------------------------------------



 



immediately so notify the Administrative Agent. Except to the extent, if any,
that prior to the time of the Borrowing requested hereby the Administrative
Agent shall receive written notice to the contrary from the Borrower, each
matter certified to herein shall be deemed once again to be certified as true
and correct at the date of such Borrowing as if then made.
     Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

                  Amount to be         Transferred   Person to be Paid   Name,
Address, etc.     Name   Account No.   of Transferee Lender
$                     
                                                                   
 
                             
 
          Attention:    
 
               
 
               
$                     
                                                                   
 
                             
 
          Attention:    
 
               
 
               
Balance of such proceeds
  The Borrower                                             
 
                             
 
          Attention:    
 
               

     The Borrower has caused this Borrowing Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this ___ day of                     , 200_.

                  NOBLE ENERGY, INC.    
 
           
 
  By        
 
           
 
  Name:        
 
  Title:        

              Exhibit 2.5 – Page 2    

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.6
CONTINUATION/CONVERSION NOTICE

      JPMorgan Chase Bank, N.A., as Administrative Agent Agency Services 1111
Fannin Street, 10th Floor Houston, Texas 77002
Attention:
  Rose Salvacion
Telephone No.:
  (713) 750-2501
Facsimile No.:
  (713) 427-6307
 
   
JPMorgan Chase Bank, N.A., as Administrative Agent
Global Oil & Gas Group 600 Travis, 20th Floor Houston, Texas 77002
Attention:
  Peter Licalzi
Telephone:
  713-216-8869
Facsimile:
  713-216-4117

NOBLE ENERGY, INC.
Gentlemen and Ladies:
     This Continuation/Conversion Notice is delivered to you pursuant to
Section 2.6 of the Credit Agreement, dated as of December 9, 2005 (as may be
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), among Noble Energy, Inc., a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, together with any successor(s) thereto in such capacity, the
“Administrative Agent”), the other agents party thereto, and certain commercial
lending institutions as are or may become Lenders thereunder. Unless otherwise
defined herein or the context otherwise requires, terms used herein have the
meanings provided in the Credit Agreement.
     The Borrower hereby requests that on                     , 200__,
     (1) $___of the presently outstanding principal amount of the Loans
originally made on ___, 200___[and $___of the presently outstanding principal
amount of the Loans originally made on ___, 200_],
     (2) and all presently being maintained as [Base Rate Loans] [Eurodollar
Loans],
     (3) be [converted into] [continued as],
     (4) [Eurodollar Loans having an Interest Period of ___months] [Base Rate
Loans].
The Borrower hereby:

              Exhibit 2.6 – Page 1    

 



--------------------------------------------------------------------------------



 



     (a) certifies and warrants that no Default or Event of Default has occurred
and is continuing; and
     (b) agrees that if prior to the time of such continuation or conversion any
matter certified to herein by it will not be true and correct at such time as if
then made, it will immediately so notify the Administrative Agent.
Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed to be certified at the date of such continuation or conversion as if
then made.
     The Borrower has caused this Continuation/Conversion Notice to be executed
and delivered, and the certification and warranties contained herein to be made,
by its Authorized Officer this ___ day of ___, 200___.

                  NOBLE ENERGY, INC.    
 
           
 
  By        
 
           
 
  Name:        
 
  Title:        

              Exhibit 2.6 – Page 2    

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.8
[FORM OF]
NOTE

$                       December 9, 2005

     FOR VALUE RECEIVED, the undersigned, NOBLE ENERGY, INC., a Delaware
corporation (the “Borrower”), promises to pay to the order of ___(the “Lender”)
on the Maturity Date the principal sum of ___AND ___/100 DOLLARS ($___) or, if
less, the aggregate unpaid principal amount of all Obligations shown on the
schedule attached hereto (and any continuation thereof, provided, however, that
the failure to make such notations shall not limit or otherwise affect the
obligations of the Borrower under this Note or the Credit Agreement), in either
case made by the Lender pursuant to that certain Credit Agreement, dated as of
December 9, 2005 (together with all amendments and other modifications, if any,
from time to time thereafter made thereto, the “Credit Agreement”), among
Borrower, the Lenders party thereto (including the Lender), JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, together with any successor(s)
thereto in such capacity, the “Administrative Agent”), and the other agents
party thereto.
     The Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.
     This Note (the “Note”) evidences Indebtedness incurred under the Credit
Agreement to which reference is made for a statement of the terms and conditions
on which the Borrower is permitted and required to make prepayments and
repayments of principal of the Indebtedness evidenced by this Note and on which
such Indebtedness may be declared to be immediately due and payable. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
     All parties hereto, whether as makers, endorsers, or otherwise, severally
waive presentment for payment, demand, protest and notice of dishonor.
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF TEXAS.

                  NOBLE ENERGY, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

              Exhibit 2.8 – Page 1    

 



--------------------------------------------------------------------------------



 



LOANS AND PRINCIPAL PAYMENTS

                                                          Interest     Amount of
    Unpaid                       Amount of     Period (if     Principal    
Principal           Notation     Date     Loan Made     Applicable)     Repaid  
  Balance     Total     Made By    
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       

              Exhibit 2.8 – Page 2    

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.9
NOTICE OF COMMITMENT INCREASE

      JPMorgan Chase Bank, N.A., as Administrative Agent Agency Services 1111
Fannin Street, 10th Floor Houston, Texas 77002
Attention:
  Rose Salvacion
Telephone No.:
  (713) 750-2501
Facsimile No.:
  (713) 427-6307
 
    JPMorgan Chase Bank, N.A., as Administrative Agent Global Oil & Gas Group
600 Travis, 20th Floor Houston, Texas 77002
Attention:
  Peter Licalzi
Telephone:
  713-216-8869
Facsimile:
  713-216-4117

NOBLE ENERGY, INC.
Gentlemen and Ladies:
     This Notice of Commitment Increase is delivered to you pursuant to
Section 2.9 of the Credit Agreement, dated as of December 9, 2005 (as may be
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), among Noble Energy, Inc., a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, together with any successor(s) thereto in such capacity, the
“Administrative Agent”), the other agents party thereto, and certain commercial
lending institutions as are or may become Lenders thereunder. Unless otherwise
defined herein or the context otherwise requires, terms used herein have the
meanings provided in the Credit Agreement.
     Please be advised that Borrower hereby requests an increase effective
                    , 20___1 in the aggregate Commitments under the Credit
Agreement from $                     to $                    .2
      [CI Lender] has agreed [Language for existing Lender] [to increase
effective                     , 20___its Commitment under the Credit Agreement
from $                     to $                     and (b) that it shall
continue to be a party in all respects to the Credit Agreement and the other
Loan Documents] [Language for new Lender] [effective                     ,
20___(a) to become a Lender under the Credit Agreement with a Commitment of
$                     and
 

1   Such date shall be no earlier than five (5) Business Days after receipt by
the Administrative Agent of such Notice of Commitment Increase (unless an
earlier date is otherwise agreed to by the Borrower, any applicable Lender or CI
Lender, and the Administrative Agent).   2   After giving effect to the
requested Commitment Increase, the total amount of the Commitments shall not
exceed $3,000,000,000.

              Exhibit 2.9 – Page 1    

 



--------------------------------------------------------------------------------



 



(b) that it shall be deemed to be a party in all respects to the Credit
Agreement and the other Loan Documents.]
     The parties hereto have caused this Notice of Commitment Increase to be
executed and delivered, and the certification and warranties contained herein to
be made, by its Authorized Officer this ___day of                     , 200___.

                  NOBLE ENERGY, INC.    
 
           
 
  By        
 
           
 
  Name:        
 
  Title:        

          ACKNOWLEDGED AND AGREED:    
 
        [Name of CI Lender]    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        JPMORGAN CHASE BANK, N.A., as Administrative Agent and as an Issuing
Bank
 
       
By:
       
 
       
Name:
       
Title:
       
 
                                                , as an Issuing Bank    
 
       
By:
       
 
       
Name:
       
Title:
       

              Exhibit 2.9 – Page 2    

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.1.4
OPINION OF COUNSEL TO THE BORROWER
[see attached]

              Exhibit 5.1.4 – Page 1    

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.10
[Form of]
LENDER ASSIGNMENT AGREEMENT
     Reference is made to that certain Credit Agreement, dated as of December 9,
2005 (as may be amended, supplemented, restated or otherwise modified from time
to time, the “Credit Agreement”), among Noble Energy, Inc., a Delaware
corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, together with any successor(s) thereto in such capacity, the
“Administrative Agent”), the other agents party thereto, and certain commercial
lending institutions as are or may become Lenders thereunder. Terms defined in
the Credit Agreement are used herein with the same meanings, receipt of which is
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Lender Assignment Agreement as if set forth
herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions contained in Annex 1 hereto and the terms and conditions of
Section 10.10 of the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and every
other Loan Document to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below and (b) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other Loan Document, or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b), collectively, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Lender Assignment Agreement, without representation or warranty by the
Assignor.
     THIS LENDER ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

         
(1)
  Legal Name of Assignor:  
                                                            
 
       
(2)
  Legal Name of Assignee:  
                                                            
 
      [and is a Lender/Lender Affiliate of [identify Lender]]1

 

1   Select as applicable.

              Exhibit 10.10 – Page 1    

 



--------------------------------------------------------------------------------



 



         
(3)
  Assignee’s Address for Notices:  
                                                            
 
       
(4)
  Borrower:   Noble Energy, Inc., a Delaware corporation
 
       
(5)
  Assigned Interest:    

                  Aggregate Amount of   Principal Amount of        
Commitment/Loans for   Commitment/Loans     Percentage Assigned of   all Lenders
  Assigned     Commitment/Loans2  
$
  $         %  
$
  $         %  
$
  $         %  

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

              Exhibit 10.10 – Page 2    

 



--------------------------------------------------------------------------------



 



Effective Date:                                                              ,
200                    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFORE.]
The terms set forth in this Lender Assignment Agreement are hereby agreed to:

                  ASSIGNOR    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ASSIGNEE    
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                Consented to and Accepted:    
 
                JPMORGAN CHASE BANK, N.A., as
        Administrative Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                Consented to:           NOBLE ENERGY, INC.    
 
           
 
  By        
 
           
 
  Name:        
 
  Title:        

              Exhibit 10.10 – Page 3    

 



--------------------------------------------------------------------------------



 



ANNEX 1 to Lender Assignment Agreement
STANDARD TERMS AND CONDITIONS FOR
LENDER ASSIGNMENT AGREEMENT
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim created by such
Assignor and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Lender Assignment Agreement and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of Borrower or any
of its Subsidiaries or Affiliates, or any other Person obligated with respect to
the Credit Agreement or any other Loan Document or (iv) the performance or
observance by Borrower or any of its Subsidiaries or Affiliates, or any other
Person of any of their respective obligations under the Credit Agreement or any
other Loan Document.
1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Lender Assignment Agreement and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements under the Credit Agreement with respect to the transactions
contemplated hereby (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) subject to acceptance and recording hereof
pursuant to Section 10.10 of the Credit Agreement, from and after the Effective
Date, it shall be party to the Credit Agreement and to the other Loan Documents
and be bound by the provisions of the Credit Agreement as a Lender thereunder
and to the other Loan Documents and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, and (iv) it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Sections 7.1.1(a) and (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Lender Assignment Agreement and to purchase the Assigned Interest on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement and the other Loan Documents are required to be performed by it
as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

              Exhibit 10.10 – Page 4    

 



--------------------------------------------------------------------------------



 




3. General Provisions. This Lender Assignment Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns. This Lender Assignment Agreement may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Lender Assignment
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Lender Assignment Agreement.

              Exhibit 10.10 – Page 5    

 